Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 1 of 277 PageID #:
                                    4750




                       EXHIBIT A
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 2 of 277 PageID #:
                                    4751
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 3 of 277 PageID #:
                                    4752
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 4 of 277 PageID #:
                                    4753
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 5 of 277 PageID #:
                                    4754
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 6 of 277 PageID #:
                                    4755
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 7 of 277 PageID #:
                                    4756
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 8 of 277 PageID #:
                                    4757
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 9 of 277 PageID #:
                                    4758
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 10 of 277 PageID #:
                                     4759




                      (;+,%,7A-1
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 11 of 277 PageID #:
                                     4760


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  ED BUTOWSKY,                                   §
                                                 §
         Plaintiff,                              §
                                                 §
  V.                                             §          CIVIL ACTION NO.
                                                 §
  DAVID FOLKENFLIK; NATIONAL                     §          4:18-CV-00442-ALM
  PUBLIC RADIO, INC.; EDITH                      §
  CHAPIN; LESLIE COOK; AND                       §
  PALLAVI GOGOI,                                 §
                                                 §
         Defendants.                             §

                             DECLARATION OF ROD WHEELER

         1.      My name is Rod Wheeler. I am over the age of twenty-one (21) years and am

  fully competent to make this affidavit. The facts stated in this declaration are within my personal

  knowledge and are true and correct.

         2.      On or about August 21, 2019, I accepted service of a subpoena issued by the

  Defendants in the above-captioned litigation, Butowsky v. Folkenflik, Civil Action No. 4:18-cv-

  0442-ALM (E.D. Tex. June 21, 2018), pending in the United States District Court in the Eastern

  District of Texas (the “Subpoena”). A true and correct copy of the Subpoena is attached as

  Exhibit A. The Subpoena commanded me to produce documents related, among other things, to

  my investigation of the murder of Seth Rich, my relationship and communications with Plaintiff

  Ed Butowsky (“Butowsky”), and a 2017 lawsuit I brought against Twenty-First Century Fox,

  Malia Zimmerman, and Butowsky, Wheeler v. Twenty-First Century Fox, et. al., Civil Action

  No. 17-05807 (S.D.N.Y. August 1, 2017).

         3.      In response to the Subpoena, I agreed to produce documents responsive to their

  request. Because the volume of the production was too large to efficiently transmit via e-mail, I



  DECLARATION OF ROD WHEELER                                                                 Page 1
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 12 of 277 PageID #:
                                     4761


  requested that Defendants’ counsel provide me a secure link to upload documents responsive to

  their request, which they did.

         4.      From October 22, 2019 through October 28, 2019, I produced approximately 300

  documents responsive to their request by uploading them through the secure link Defendants

  provided. To the best of my knowledge, this production constitutes the entirety of the documents

  in my possession, custody, or control that are responsive to the Subpoena.

         5.      As part of my production I included printouts of several iMessage

  communications between myself and various third parties that were responsive to the Subpoena.

  In the text message communications I produced, others’ text messages to me are displayed in

  grey bubbles on the left side of the document, and my sent messages are displayed in blue

  bubbles on the right side of the document. The text message communications I produced include:

                 (a)     My text message communications with Butowsky, attached hereto as

                         Exhibit B. I know that Butowsky sent these messages because I received

                         them from a telephone number that I recognize as belonging to Butowsky,

                         and on several occasions, I had contemporaneous conversations with him

                         regarding the subject matter of these communications.

                 (b)     A text message chain between a group consisting of Butowsky, his wife,

                         Dani Butowsky, his daughter, and me, attached hereto as Exhibit C.

                 (c)     A text message chain between a group consisting of Butowsky, Malia

                         Zimmerman, and me, attached hereto as Exhibit D.

                 (d)     A March 7, 2017 group iMessage between a group consisting of

                         Butowsky,     Malia     Zimmerman        (sent    from    the    address

                         maliamzimmerman@icloud.com) and me, attached hereto as Exhibit E.



  DECLARATION OF ROD WHEELER                                                              Page 2
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 13 of 277 PageID #:
                                     4762


              (e)   A text message chain between a group consisting of Butowsky, Malia

                    Zimmerman, Adam Housley, and me, attached hereto as Exhibit F.

              (f)   A text message chain between a group consisting of Butowsky, Malia

                    Zimmerman, Adam Housley, and me, attached hereto as Exhibit G.

              (g)   A text message that I sent to Joseph DellaCamera on May 15, 2017,

                    attached hereto as Exhibit H.

              (h)   A text message chain between a group consisting of Butowsky, Larry

                    Friedman, and me, attached hereto as Exhibit I.

              (i)   My text message communications with Joel Rich, attached hereto as

                    Exhibit J.

              (j)   A text message chain between a group including Michelle Sigona and me,

                    attached hereto as Exhibit K.

              (k)   My text message communications with Julieta Chiquillo, attached hereto

                    as Exhibit L.

              (l)   An April 1, 2017 group text message sent by Butowsky to Seymour “Sy”

                    Hersh and me, attached hereto as Exhibit M.

              (m)   My text message communications with Michelle Sigona, attached hereto

                    as Exhibit N.

              (n)   My text message communications with Marina Marraco, attached hereto

                    as Exhibit O.

              (o)   A text message chain between a group including Butowsky, Katrina

                    Pierson, Advisor to President Trump, and me, attached hereto as Exhibit

                    P. Butowsky’s comments are in gray.




  DECLARATION OF ROD WHEELER                                                       Page 3
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 14 of 277 PageID #:
                                     4763


              (p)   A text message chain between a group including Butowsky and me,

                    attached hereto as Exhibit Q. Butowsky made the initial comment (in

                    gray) beginning, “Lucas, Rod is very well known as we discussed earlier

                    and is a fox news contributor….” My comments are in blue.

              (q)   A text message chain between a group including Butowsky and me,

                    attached hereto as Exhibit R. Butowsky made the initial comment (in

                    gray) beginning, “Matt please meet my friend Rod…”

              (r)   A text message chain between a group including Butowsky, David Webb

                    and me, attached hereto as Exhibit S. Butowsky made the initial comment

                    (in gray) beginning, “Please connect. Rod [sic] I go on the show at 10:20

                    Eastern time. We should probably start with how you and I met up with

                    me reaching out to you.”

              (s)   A text message chain between a group including Butowsky, Dee-O (a/k/a

                    D-O or Kash) and me, attached hereto as Exhibit T.

                           •   Butowsky’s initial comment (in gray) on 4-27-17 12:12p.m.:

                               “Gentlemen please meet. Rod this is my friend who is looking
                               into something we’ve been working on. I suggest you pick a
                               location and a date and meet in person soon as possible. Rod,
                               feel free to share everything and anything with him.”

                           •   Dee-O commented (in gray) on 4-27-17 at 6:08 p.m.:

                               “Thanks ed. Rod let me know.”

                           •   I responded (in blue) on 4-28-17 at 7:55 a.m.:

                               “I am around this afternoon if that works for you. I can link up
                               anywhere in the D.C. Area or by the National harbor.”

                           •   Dee-O responded (in gray) on 4-28-17 at 9:07 a.m.;



  DECLARATION OF ROD WHEELER                                                           Page 4
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 15 of 277 PageID #:
                                     4764


                                   “OK, ill let you know. This afternoon may be tough.”

                               •   Butowsky continued (in gray) on 5-1-17 at 9:02 a.m.:

                                   “Gentlemen, please try to meet early this week even if it’s just
                                   for 20 minutes. Rod you have a lot of info to get to Dee O. Dee
                                   O, this information is really eye-opening.”

                               •   Dee-O responded (in gray) continued on 5-1-17 at 9:03 a.m.:

                                   “Whats your schedule rod?”

                               •   I responded (in blue) on 5-1-17 at 9:07 a.m.:

                                   “Ed I am in New York today and tomorrow teaching an active
                                   shooter Prepardness course at a chemical company. I am free to
                                   chat via phone after 5 pm today and tomorrow.”

                               •   Dee-O responded (in gray) on 5-1-17 at 9:15 a.m.:

                                   “Let me know your schedule when you are back in dc area and
                                   we will link up”

                               •   I respond (in blue): “10-4”

                               •   Butowsky writes (in gray) on 5-3-17 at 8:32 a.m.:

                                   “Please connect today”

                               •   I respond (in blue): “Will do”

                       The remainder of the communications from 5-4-17 are between me (in

                blue) and Dee-O (in gray). “Dee-O” (who I was told to call “Kash”) is an

                attorney who works with the House Intelligence Committee, and Butowsky

                wanted me to talk with him about my investigation into the murder of Seth Rich.

                I was never given a real name for “Dee-O”/”Kash” although I did meet with him

                on May 5, 2017.

  The copies of the foregoing iMessage and text communications that I produced in response to the

  Subpoena are true and correct copies of my conversations with those parties. Each of the text


  DECLARATION OF ROD WHEELER                                                               Page 5
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 16 of 277 PageID #:
                                     4765
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 17 of 277 PageID #:
                                     4766




                       EXHIBIT A
   Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 18 of 277 PageID #:
                                        4767
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action



                                       United States District Court
                                                                           for the

                                                              Eastern District of Texas

                           Ed Butowsky
                                                                               )
                               Plaintiff
                                                                               )
                                  v.                                           )       Civil Action No. 4:18-CV-00442-ALM
                    David Folkenflik, et al.                                   )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                             OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                               Roderic "Rod" Wheeler


                                                       (Name ofperson to whom this subpoena is directed)


       ^ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Exhibit A, attached hereto




  Place: Haynes and Boone, LLP, 800 17th Street NW, Ste 500                             Date and Time:
           Washington, D.C. 20006
                                                                                                             09/12/2019 10:00 am



           Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:




           The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                   CLERK OF COURT
                                                                                            OR


                                           Signature of Clerk or Deputy Clerk                                         Attorney 's signature



The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)                                      Defendants

David Folkenflik, et al.                                                                         , who issues or requests this subpoena, are:

 Laura Prather, 600 Congress Ave, Ste. 1300, Austin, TX 78701, (512) 867-8400, laura.prather@haynesboone.com

                                       Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
   Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 19 of 277 PageID #:
                                        4768
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)



Civil Action No. 4:1 8-CV-00442-ALM

                                                               PROOF OF SERVICE

                      (This section should not he filed with the court unless required by Fed. R. Civ. P. 45.)


            I received this subpoena for (name ofindividual and tide, ifany)

on (date)



                I served the subpoena by delivering a copy to the named person as follows:



                                                                                           on (date)                                   ; or


                I returned the subpoena unexecuted because:




            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                      for travel and $                             for services, for a total of $                0.00




            I declare under penalty of perjury that this information is true.



Date:
                                                                                                   Server 's signature




                                                                                                 Printed name and title




                                                                                                    Server 's address



Additional information regarding attempted service, etc.:
   Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 20 of 277 PageID #:
                                        4769
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)


                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.                                                               (ii) disclosing an unretained expert's opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.

                                                                                  (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
  (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
  ( 1 ) A voiding Undue Burden or Expense; Sanctions. A party or attorney         If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees—on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
    (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
    (iv) subjects a person to undue burden.                                        (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may.    on       motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 21 of 277 PageID #:
                                     4770



       EXHIBIT A TO SUBPOENA TO PRODUCE DOCUMENT, INFORMATION, OR
                          OBJECTS TO RODERIC "ROD" WHEELER


   YOU ARE COMMANDED to produce at the time, date, and place set forth in the accompanying


   Subpoena to Produce Documents, Information, or Objects (the "Subpoena") the following


   documents, electronically stored information, or objects pursuant to Rule 45 of the Federal Rules


   of Civil Procedure, to Defendants David Folkenflik, National Public Radio, Inc., Edith Chapin,


   Leslie Cook, and Pallavi Gogoi (collectively "Defendants").


                                                   I.
                                           INSTRUCTIONS


          1.      You are required to produce for inspection and copying true and correct copies of


   the designated documents at the office of Defendants' counsel, Haynes and Boone, LLP, 800 17th


   Street NW, Suite 500, Washington, D.C. 20006.


          2.      In response to this Subpoena, provide all requested documents in your possession,


   custody or control, including all documents in the possession, custody or control of your attorneys


   or agents. If your response to this Subpoena is that any requested document or documents are not


   in your possession, custody or control, identify who has possession, custody or control of the


   document or documents and the location of the document or documents.


          3.      If a request seeks a document which to your knowledge does not exist, please state


   that the document does not exist.


          4.      Without interfering with the readability of a document, please identify in some


   manner the request(s) to which the document is responsive.


          5.      These requests for production are continuing in nature, and you are required to

   amend or supplement your responses if you or other persons acting on your behalf become aware

   of additional information between the time your answers are given and the time of trial that renders

   your responses no longer correct, accurate or complete.



   WHEELER SUBPOENA EXHIBIT A                                                                    PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 22 of 277 PageID #:
                                     4771


           6.      If you contend that you are entitled to withhold from production any documents


   identified in these requests for production on the basis of attorney-client privilege, work product


   doctrine or any other ground, follow the instructions described in sub-parts (a) - (e) below for each


   withheld document:


                   (a)       describe the nature of the document (e.g., letter or memorandum);



                   (b)       state the date of the document;



                   (c)       identify the person(s) who sent and received the document and/or any copy
                             thereof;



                   (d)       without revealing the privileged information, identify the subject matter of
                             the document; and



                    (e)       state the specific privilege(s) you assert regarding the document.



           7.      Unless otherwise specified, the time period for these requests is from July 10, 2016


   until the present time.



                                                      II.
                                               DEFINITIONS


           For purposes of these requests, the terms listed below are defined as follows:


              1.   You or Your refers to Rod Wheeler, and each of your agents, representatives, and

   attorneys and any other individual or entity presently or formerly acting on your behalf or at your

   request.


              2.   Plaintiff or Butowsky         refers to     Ed   Butowsky,   and each of his agents,

   representatives, and attorneys and any other individual or entity presently or formerly acting on

   his behalf or at his request.




   WHEELER SUBPOENA EXHIBIT A                                                                      PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 23 of 277 PageID #:
                                     4772


             3.   Defendants refers to Defendants David Folkenflik, National Public Radio, Inc.,


   Edith Chapin, Leslie Cook, and Pallavi Gogoi and any of their officers, employees, agents,


   representatives, attorneys or any other individual or entity presently or formerly acting on their


   behalf.


             4.   The term document(s) shall mean and include all written, typed, printed, recorded,


   taped, or pictorial matter of any kind or nature whatsoever, however produced or reproduced, in


   whatever form maintained, including electronically stored information such as metadata, and all


   identical and non-identical (for whatever reason) copies and prior drafts thereof, in Your


   possession, custody or control and includes, but is not limited to, correspondence, transcriptions,


   tapes, notes from telephone conversations, agreements,        contracts, records, tape recordings


   (whether or not transcribed), reports, memoranda, studies, summaries, minutes, notes, agenda,


   bulletins, calendars, diaries, logs, announcements, instructions, charts, manuals, brochures,


   schedules, email, blogs, internet postings, text messages, instant messages, computer data (whether


   on cards, compact disk, DVD, ISP server, or otherwise), telegrams, teletype, photographic matter,


   financial statements, accounting records, commission worksheets, and any other such documents


   and tangible things, whether in hard, digital or electronic version.    The term "document" also


   includes copies of documents upon which notations or writings appear that are not present on the


   originals or other copies of such documents. In all cases where original and/or non-identical copies


   are not available, "document(s)" also means identical copies of original documents and copies of

   non-identical copies. A document is deemed to be in Your custody if You have possession of the

   document or has the right to secure such document from another person having possession thereof.

   All information available in electronic or magnetic medium should be provided electronically on

   an external hard drive in their native format.




   WHEELER SUBPOENA EXHIBIT A                                                                    PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 24 of 277 PageID #:
                                     4773



          5.      The term electronically stored information, when used in these Requests, refers


   to information stored on a computer, CD, DVD, disk, hard drive, or other magnetic or electronic


   device, including, without limitation, voicemail messages and files; email messages and files;


   deleted files, programs, or e-mails; data files; program files; backup and archival tapes; temporary


   files; system history files; website information stored in textual, graphical or audio format; website


   log files; cache files; text messages, instant messages, cookies; writings; drawings; graphs; charts;


   photographs; sound recordings; images; video recordings; and other data or data compilations


   stored in any medium from which information can be obtained or translated, if necessary, by You


   into reasonably usable form.


          6.      The term communication, when used in these Requests, refers to any oral or


   written transmission, exchange of information, utterance, notation or statement, by or through any


   medium, including, but not limited to telephone, telegraph, mail, email, text message, instant


   messaging, telecopy, and personal conversation(s).


           7.     The conjunction or as used in these requests should not be read to limit part of the


   request but, whenever applicable, it should have the same meaning as the word "and."              For


   example, an interrogatory stating "support or refer" should be read as "support and refer," if an


   answer that does both can be made.


           8.      The word and means and/or.


           9.      The term Person means any natural person, corporation, firm, association,


   partnership, joint venture, proprietorship, governmental body, or any other organization, business,

   or legal entity, and all predecessors or successors in interest.




   WHEELER SUBPOENA EXHIBIT A                                                                      PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 25 of 277 PageID #:
                                     4774



              10.    The term Wheeler Complaint refers to Plaintiffs Complaint in Wheeler v. Twenty-


   First Century Fox, Inc., et. al., Case No. 1 : 1 7-CV-05087, filed in the United States District Court


   for the Southern District of New York on August 1, 2017.


              11.    The term Gottlieb Lawsuit refers to Butowsky v. Gottlieb, et al, Case No. 4:19-


   cv-00180, filed in the Eastern District of Texas on March 12, 2019.


              12.    The terms referring to, concerning, relating to, or pertaining to any given subject


   when used to specify a document, communication, or statement, shall mean or refer to any


   document, communication, or statement that constitutes, contains, embodies, reflects, identifies,


   states, refers to, deals with, discusses, mentions, supports, refutes, controverts, depicts, and or is


   in any maimer whatsoever pertinent to that subject.


                                      DOCUMENTS REQUESTED


   Please produce the following documents, records, and information in your possession, custody, or
   control:


   1.         All documents, including correspondence, emails, video and audio recordings, voicemail,
              instant messages (including but not limited to Wickr, WhatsApp, Signal, Slack, Snapchat,
              or Facebook) and text messages, referenced in the Wheeler Complaint or relied on in
              drafting the Wheeler Complaint.


   2.         All documents, including correspondence, emails, video and audio recordings, voicemail,
              instant messages (including but not limited to Wickr, WhatsApp, Signal, Slack, Snapchat,
              or Facebook) and text messages, constituting or reflecting communications between You
              on the one hand, and Ed Butowsky on the other.


   3.         All documents, including correspondence, emails, video and audio recordings, voicemail,
              instant messages (including but not limited to Wickr, WhatsApp, Signal, Slack, Snapchat,
              or Facebook) and text messages, constituting or reflecting communications between You
              on the one hand, and Malia Zimmerman on the other.

   4.         All non-privileged documents, including correspondence, emails, video and audio
              recordings, voicemail, instant messages (including but not limited to Wickr, WhatsApp,
              Signal, Slack, Snapchat, or Facebook) and text messages, constituting or reflecting
              communications between You on the one hand, and Douglas Wigdor (or any other partner,
              associate, or employee of Wigdor, LLP) on the other.




   WHEELER SUBPOENA EXHIBIT A                                                                      PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 26 of 277 PageID #:
                                     4775


   5.    All documents, including correspondence, emails, video and audio recordings, voicemail,
         instant messages (including but not limited to Wickr, WhatsApp, Signal, Slack, Snapchat,
         or Facebook) and text messages, constituting or reflecting communications between You
         on the one hand, and David Folkenflik on the other.

   6.    All documents, including correspondence, emails, video and audio recordings, voicemail,
         instant messages (including but not limited to Wickr, WhatsApp, Signal, Slack, Snapchat,
         or Facebook) and text messages, constituting or reflecting communications between You
         on the one hand, and any family member of the Rich family, including but not limited to
         Joel Rich, Mary Rich, and Aaron Rich, on the other.


   7.    All documents, including correspondence, emails, video and audio recordings, voicemail,
         instant messages (including but not limited to Wickr, WhatsApp, Signal, Slack, Snapchat,
         or Facebook) and text messages, constituting or reflecting your notes, work product or files
         pertaining to Your investigation of the murder of Seth Rich.


   8.    All documents, including correspondence, emails, video and audio recordings, voicemail,
         instant messages (including but not limited to Wickr, WhatsApp, Signal, Slack, Snapchat,
         or Facebook) and text messages, regarding Seth Rich's connection to or communications
         with Julian Assange or WikiLeaks, directly or indirectly.


   9.    All documents, including correspondence, emails, video and audio recordings, voicemail,
         instant messages (including but not limited to Wickr, WhatsApp, Signal, Slack, Snapchat,
         or Facebook) and text messages, constituting or reflecting communications between You
         on the one hand, and Sean Spicer on the other.


   10.   All documents, including correspondence, emails, video and audio recordings, voicemail,
         instant messages (including but not limited to Wickr, WhatsApp, Signal, Slack, Snapchat,
         or Facebook) and text messages, constituting or reflecting communications between You
         on the one hand, and any former or current member of the Trump White House Cabinet or
         their current or former employees on the other relating to your investigation of the murder
          of Seth Rich.


   11.   All documents, including correspondence, emails, video and audio recordings, voicemail,
         instant messages (including but not limited to Wickr, WhatsApp, Signal, Slack, Snapchat,
         or Facebook) and text messages, constituting or reflecting communications between You
         on the one hand, and Marina Marraco on the other.

   12.    All documents, including correspondence, emails, video and audio recordings, voicemail,
          instant messages (including but not limited to Wickr, WhatsApp, Signal, Slack, Snapchat,
          or Facebook) and text messages, constituting or reflecting communications between You
          on the one hand, and Fox News, FOXNews.com, or any Fox network affiliate station
          including any of their officers, employees, agents, representatives, attorneys or any other
          individual or entity presently or formerly acting on their behalf, regarding the murder of
          Seth Rich or Fox's coverage thereof, the Wheeler Complaint or Fox's coverage thereof, or
          the subject matter of this lawsuit.




   WHEELER SUBPOENA EXHIBIT A                                                                  PAGE 6
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 27 of 277 PageID #:
                                     4776


   13.    All documents, including correspondence, emails, video and audio recordings, voicemail,
          instant messages (including but not limited to Wickr, WhatsApp, Signal, Slack, Snapchat,
          or Facebook) and text messages, constituting or reflecting communications between You
          on the one hand, and National Public Radio, Inc., including any of their officers,
          employees, agents, representatives, attorneys or any other individual or entity presently or
          formerly acting on their behalf, regarding the murder of Seth Rich or Fox's coverage
          thereof, the Wheeler Complaint or Fox's coverage thereof, or the subject matter of this
          lawsuit.


   14.    All documents, including correspondence, emails, video and audio recordings, voicemail,
          instant messages (including but not limited to Wickr, WhatsApp, Signal, Slack, Snapchat,
          or Facebook) and text messages, constituting or reflecting communications between You
          on the one hand, and Fox News or FOXNews.com, including any of their officers,
          employees, agents, representatives, attorneys or any other individual or entity presently or
          formerly acting on their behalf, regarding actual or potential on-air appearances by You on
          Fox News.


   15.    All employment, paid or unpaid contributor, or independent contractor agreements
          between You on the one hand, and any 21st Century Fox entity, including any of their
          subsidiaries, officers, employees, agents, representatives, attorneys or any other individual
          or entity presently or formerly acting on their behalf.

   16.    All documents, including correspondence, emails, video and audio recordings, voicemail,
          instant messages (including but not limited to Wickr, WhatsApp, Signal, Slack, Snapchat,
          or Facebook) and text messages, constituting or reflecting communications between You
          on the one hand, and any writers, journalists, or bloggers regarding the murder of Seth
          Rich.


   17.    All documents, including correspondence, emails, video and audio recordings, voicemail,
          instant messages (including but not limited to Wickr, WhatsApp, Signal, Slack, Snapchat,
          or Facebook) and text messages, constituting or reflecting communications public
          statements or on-air appearances regarding Your investigation of the murder of Seth Rich.

   18.    All video recordings of You referring to or discussing the murder of Seth Rich.

   19.    All documents cited, referenced or displayed in any video recordings of You referring to
          or discussing the murder of Seth Rich.


   20.    All social media posts, including but not limited to posts on Facebook, Twitter, Instagram,
          Snapchat, TikTok, Vimeo, YouTube, Reddit, Linkedln, Pinterest, and Tumblr, discussing
          or referring to the murder of Seth Rich.

   21.    All documents, including correspondence, emails, video and audio recordings, voicemail,
          instant messages (including but not limited to Wickr, WhatsApp, Signal, Slack, Snapchat,
          or Facebook) and text messages, regarding, constituting or reflecting communications
          between You on the one hand, and the Federal Bureau of Investigations on the other,
          regarding the murder of Seth Rich.




   WHEELER SUBPOENA EXHIBIT A                                                                    PAGE 7
    Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 28 of 277 PageID #:
                                         4777


       22.   All documents, including correspondence, emails, video and audio recordings, voicemail,
             instant messages (including but not limited to Wickr, WhatsApp, Signal, Slack, Snapchat,
             or Facebook) and text messages, regarding, constituting or reflecting communications
             between You on the one hand, and the any former or present employee of the Washington
             D.C. Police Department on the other, regarding the murder of Seth Rich.


       23.   Documents sufficient to identify the date, amount, and source of all payments made to You

I
             in connection with Your investigation of the murder of Seth Rich on behalf of the Rich
             family.


       24.   All documents that You have produced or will produce in response to subpoenas and/or
             pdiscovery requests in the Gottlieb Lawsuit.




       WHEELER SUBPOENA EXHIBIT A                                                               PAGE 8
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 29 of 277 PageID #:
                                     4778




                       EXHIBIT B
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 30 of 277 PageID #:
                                     4779
                                                <iMessage>

                                          2017-02-23 07:48 AM


              I appreciate you reading this text message. We
              have many mutual friends including Adam
              Housley and many others from Fox News.
              Although I'm not a paid fox contributor, I do
              appear frequently on the News channel as well
              as the business channel. I watched your work
              for years and admire what you wearing on
              television.


              Behind the scenes I do a lot of work,
              ( unpaid ) helping to uncover certain stories, my
              biggest work was revealing most of what we
              know today about Benghazi.


              I'm looking for some assistance on something
              that happened in Washington I would appreciate
              if you would give me a call at 972.897.0197.


              Of all the people you have met in your line of
              work you have put me right next to those you
              view as the most confidential.
              I am extremely discreet.


              Is there a time I can give you a call this
              morning?




                                          2017-02-23 07:54 AM


                                                I will give you a call in an hour if that's ok.
                                                (9:00am edt).
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 31 of 277 PageID #:
                                     4780
             Please do. Thank you




                                          2017-02-25 06:10 PM


             I hope you had a safe return trip. Did you get a
             chance to listen to the audio I sent you?




                                          2017-02-25 06:53 PM


                                               Thank you. Just returned today due to weather
                                               delays. Will listen to the audio later this
                                               evening. Anytime to chat tomorrow evening?




                                          2017-02-25 06:54 PM


             I'm in empty-nesters and I've been married 34
             years. I pray for phone calls. Just say when




                                          2017-02-26 04:43 PM


                                               Ed any chance you can resend the audio? I
                                               wanted to review it again before I called you but
                                               I can't seem to find it. Thanks.




                                          2017-02-26 04:44 PM


             On its way
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 32 of 277 PageID #:
                                     4781
                                                                             Thanks. Standing by.




                                           2017-02-26 04:45 PM


             Just sent. Please confirm when it has arrived.
             Thank you




                                           2017-02-27 10:46 PM


             I am staying at the Ritz. I will be in hotel lobby
             most of Tuesday morning.
             I have random meetings throughout the morning
             including a number of people you will know up
             until lunch




             Would love to meet up if you can .




                                           2017-02-27 10:47 PM


                                                 I am in Baltimore for a quick morning meeting
                                                 but will be back in the DC area by 11:30am. I
                                                 will reach out to you then to see if you are still
                                                 around.




             Sounds good




                                                                     Are you at the Ritz on 21st st?
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 33 of 277 PageID #:
                              2017-02-27
                                     478210:48 PM


             Let's plan to have lunch somewhere in D.C.




             Yes




                                        2017-02-27 10:49 PM


                                             Ok..know exactly where you are. I will meet you
                                             there around 11:45 and we can grab a bite in
                                             the area. See you then!




                                        2017-02-27 10:51 PM


             Got it
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 34 of 277 PageID #:
                              2017-02-28
                                     478311:22 AM


             Let's meet at the Capitol Hill club\Republican
             club at 12




                                          2017-02-28 11:23 AM


                                                                                          10-4




                                          2017-02-28 12:02 PM


                                                          Be there shortly. On Capitol Hill now.




                                          2017-02-28 12:03 PM


             We are running behind as well




                                          2017-02-28 12:28 PM


             Walking in in five minutes




                                                                                          Ok




                                          2017-02-28 12:35 PM




                                          2017-02-28 12:37 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 35 of 277 PageID #:
                                     4784
                                                                                        Lobby




                                       2017-02-28 05:08 PM


                                            Ed, what is jack Burkmans interest in the case?
                                            Did you speak with him? I talked to the Fox 5
                                            reporter and he's willing to talk to me. We're
                                            going to meet on Thursday.




                                       2017-02-28 05:13 PM


             I do t know who he is ?




                                       2017-02-28 05:14 PM


                                                                                    Ok. 10-4




                                       2017-03-01 11:35 AM


             Good morning or afternoon. Are you in DC?




                                       2017-03-01 11:36 AM


                                                     Maryland Plan to be in DC later today.




                                       2017-03-01 11:43 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 36 of 277 PageID #:
                                     4785
             OK. I have a 640 flight out of DCA. I'm with
             Malia. I think it would be great to meet up again
             soon today




                                           2017-03-01 11:45 AM


                                                                            Can we shoot for 3:00




                                           2017-03-01 11:46 AM


             Perfect. Union station entrance




                                           2017-03-01 11:48 AM


                                                                                              10-4




                                           2017-03-01 01:26 PM


             Location change : 3 pm at Capitol Hill club.
             Just got oﬀ the phone with Seth's for my
             girlfriend. We will be there closer to 215 230 in
             case you're early




                                           2017-03-01 01:44 PM


                                                                 Ok great. I may be a little early.




                                           2017-03-01 02:36 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 37 of 277 PageID #:
                                     4786
             We are currently downstairs




                                           2017-03-01 02:47 PM


                                                                            Coming down now




                                           2017-03-01 07:15 PM


                                               Ed I just got some dynamic information!   Call
                                               me when you land.




                                           2017-03-01 08:23 PM


             I am on plane. Can you give me a hint ?




                                               Ive made contact with the lead detective he is
                                               willing to meet with me.




                                           2017-03-01 08:24 PM


                                                  And I know who is blocking the investigation.




                                           2017-03-01 08:25 PM


             Fantastic. I will call when I land . Do you know
             him?
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 38 of 277 PageID #:
                                     4787
                                                                         No but he knows me.




                                           2017-03-01 08:30 PM


             Do you think we can get to file or knowledge to
             confirm what you and I heard?




             Do you use Wickr?




                                           2017-03-01 08:31 PM


                                              I believe we can. I am meeting with 2 inside
                                              contacts tomorrow in DC.




                                           2017-03-01 08:32 PM


             I will call you when I land




                                                                                         Ok




             I think in 90 mins




                                           2017-03-01 09:53 PM


             Still in air. Landing soon.




                                           2017-03-01 09:54 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 39 of 277 PageID #:
                                     4788
                                               Let's shoot for in the morning! I'm about to do a
                                               local fox 5 news segment and I will be a while
                                               but I will call you around 7 am your time
                                               tomorrow.




                                          2017-03-01 10:03 PM


             Got it.




                                          2017-03-03 08:10 AM


             Please send me wiring instructions




                                          2017-03-03 08:40 AM


             Don't be surprised if you get a call from Joe
             Rich, Seth's father. Please call me when you
             have a moment




                                          2017-03-03 08:45 AM


                                               Sounds good. I will give you a call in about an
                                               hour. Thanks!




                                          2017-03-03 10:02 AM


             Please immediately send me something brief for
             mr.rich to sign




                                          2017-03-03 11:43 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 40 of 277 PageID #:
                                     4789
             Expect a direct call from Joel rich . Please call
             me prior to give you a few data points. Make
             sure to downplay Fox News , don't mention you
             know Malia .




                                           2017-03-03 01:02 PM


             Are you still on with them?




                                           2017-03-03 01:43 PM


                                                    Bank account number:




                                           2017-03-03 02:19 PM


             Which bank ?




                                                                                        Citibank




                                           2017-03-04 01:32 PM


                                                Joel ask me to spend time talking with his son
                                                aaron. He also called today to thank me once
                                                again. He said he and his wife feel like they have
                                                real help now.




                                           2017-03-04 02:05 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 41 of 277 PageID #:
                                     4790
             My mother would be proud of us. Money will be
             in your account on Monday I couldn't get to the
             bank to Citibank today. There are not many in
             Texas.




                                        2017-03-05 03:11 PM


             Did you speak with brother? Haven't received
             the signed agreement from Joel




                                        2017-03-05 03:13 PM


                                              No haven't heard yet. Last communication was
                                              yesterday evening from Joel.




                                        2017-03-05 05:01 PM


                                              Don't forget to send the other documents
                                              regarding the venture capital information. I'd
                                              like to start reviewing the details. Thanks!




                                        2017-03-06 01:38 PM


                                              Just briefly talked with Joel. He want to have a
                                              call later this evening to further talk. He said
                                              they will get the signed document back to use
                                              shortly.




                                        2017-03-06 01:45 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 42 of 277 PageID #:
                                     4791
             K. I am anxious




                                          2017-03-06 05:11 PM


                                                                Citibank branch 913
                                                                601 Pennsylvania Ave SE
                                                                Washington DC 20003


                                                                Acct#




             Got it. Do you have a second to talk?




             I'm driving to my bank right now




                                          2017-03-06 05:39 PM


             Wire was just sent . I wanted to get you some
             money as soon as I could .
             Let's see where this Goes in the next few days.
             This will either be a short engagement because
             we got the email situation complete or a very
             long one because we want to find the
             murderer(s) .
             Let's agree to determine and characterize our
             financial engagement on weds .




                                          2017-03-08 08:21 AM


                                                                  Will call you in 10 mins
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 43 of 277 PageID #:
                                     4792
                              2017-03-08 08:22 AM


             Please do




                                          2017-03-08 11:15 AM


                                                Just talked with Joel. He said the agreement
                                                will be forthcoming today




                                          2017-03-08 02:18 PM


             Great. Please let me know when it arrives




                                          2017-03-08 02:19 PM


                                                                                       Will do!




                                          2017-03-08 06:33 PM




                      Sarah Isgur Flores .vcf




                                          2017-03-10 04:14 PM


             You might consider leaving a message that you
             have teed up people from the DC police and are
             anxious to share info with you they won't until
             eight you present them with the document. Just
             a thought
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 44 of 277 PageID #:
                              2017-03-10
                                     479304:53 PM


                                                  Yes I thought the same thing. I called Joel an
                                                  hour ago and left that msg. Weird!!




                                            2017-03-11 06:19 PM


             Did you get an acknowledgment that you were
             alive from Joel?




                                            2017-03-11 06:21 PM


                                                  I just got a call from aaron. He said we will
                                                  have the contract by Monday but he ask for me
                                                  to call him tomorrow. I'm at an event right now.




                                            2017-03-11 06:22 PM


                                                  Was on fox today talking about the White House
                                                  fence jumper.




                                            2017-03-14 07:27 AM


             If you don't get the agreement back this
             morning I'm going to leave Joel a nice but
             somewhat uncomfortable message. Basically
             saying that since we haven't received back the
             agreement it appears you don't have an interest.
             I think that will kickstart him I also believe you'll
             be something that agreement that is going to
             really piss us oﬀ. But I guess we'll see if we get
             it and when we got it but we need to move on
             quickly
             quickly
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 45 of 277 PageID #:
                                     4794

                                           2017-03-14 07:30 AM


                                                I agree. I too suspect the agreement is going to
                                                be chocked with legal stuﬀ. Standing by for
                                                when it arrives.




                                           2017-03-14 07:54 AM


                                                Good morning Joel. Just want to follow up with
                                                regards to the agreement. Ready to get started
                                                today if possible by meeting with the MPD
                                                detective. Thanks!




                                                                               Sent this to Joel.




                                           2017-03-14 05:06 PM


             We are in zoom




                                           2017-03-14 08:58 PM


             I think I just had a big breakthrough. If you get a
             moment please call




                                           2017-03-15 09:12 AM


             Good morning. How was John ash connected
             to Seth?
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 46 of 277 PageID #:
                                     4795
                                      2017-03-15 09:41 AM


                                              Basically the manner of death and possible
                                              connects. Timeliness, etc.




                                      2017-03-15 03:29 PM




                                      2017-03-19 08:58 AM


             Do you have a moment to chat ?




                                      2017-03-19 08:59 AM


                                                                     Will call you in 20 mins.
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 47 of 277 PageID #:
                              2017-03-19
                                     479609:22 AM


                                             http://www.thegatewaypundit.com/2016/08/
                                             breaking-lead-attorney-dnc-fraud-case-found-
                                             dead-1-week-serving-dnc-papers/




                                        2017-03-20 09:04 PM


             Please call me or FaceTime me




                                        2017-03-21 03:02 PM


             Rob, can I please get the two pager summary.
             I'm almost to Washington. Thank you very
             much.




                                        2017-03-21 04:38 PM


                                             just emailed you a very brief and quick
                                             synopsis. (unedited and with grammatical
                                             errors)




                                        2017-03-21 05:40 PM


             Ok. Which email address?




                                        2017-03-21 05:41 PM


                                                                                        Gmail
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 48 of 277 PageID #:
                              2017-03-21
                                     479705:51 PM


                                                Aaron Rich is doing a fox interview tonight.




             With who?




                                        2017-03-22 11:36 AM


             Todd Patterson Do you know him he just
             retired from DC homicide




                                        2017-03-22 11:39 AM


                                                                            Tony Patterson




                                        2017-03-22 11:44 AM


             Yes




                                        2017-03-22 12:00 PM


             Can you call me?




                                        2017-03-22 12:01 PM


             Do you know cell?




                                        2017-03-23 08:08 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 49 of 277 PageID #:
                                     4798
             I am having a huge anxiety over Burkman today




             Can I call you ?




                                           2017-03-23 08:09 AM


             It has to do with recording




                                           2017-03-23 08:17 AM


                                                  I'm headed into a meeting. Can I call you
                                                  around noon?




                                           2017-03-23 08:26 AM


             Did you speak to him about the press
             conference? I think he's going to play my
             recording I did not give it to him




                                           2017-03-23 08:38 AM


                                                                    No haven't ever talked to him.




                                           2017-03-24 08:14 AM


                                                  Good morn.      Looks like I will miss the game
                                                  tomorrow. Ugh. Will be heading back to D.C.
                                                  Late tonight.
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 50 of 277 PageID #:
                              2017-03-24
                                     479908:30 AM


             Got it. I just found out the story that was all over
             the news yesterday is about to go nuclear.




                                           2017-03-28 09:56 AM


                                                              I can't face time. Call me regularly.




                                           2017-03-28 04:39 PM


                                                 Do you know Ken Blackwell ? Former trump
                                                 transition advisor ?




                                           2017-03-28 04:47 PM


             I believe so. Let me look




                                           2017-03-28 04:48 PM


                                                 Just wondering. I'm doing a segment with him
                                                 tonight on fox regarding sanctuary cities. I
                                                 don't know him.




                                           2017-03-28 04:49 PM


                                                 Had a good visit with Tucker today. Will be on
                                                 his show soon discussing Russia and everything
                                                 else!
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 51 of 277 PageID #:
                              2017-03-28
                                     480007:25 PM


             Did you speak to Sy?




                                         2017-03-28 09:21 PM


                                              No. I called him a couple of times but he never
                                              returned the call. I plan to do a “pop visit” to
                                              him tomorrow before I go to NY. I need a good
                                              address for him if you have one. Thanks.




                                         2017-03-28 10:19 PM


             I do not have one. There's another gentleman
             you might call let me reach out to him right now




                                         2017-03-29 08:40 AM


                                              Any luck with the other guy? I'm going to try Sy
                                              again this morning.




                                         2017-03-29 04:32 PM


                                              Just met via phone with Kelsey. 1.5 hours. Very
                                              interesting.




                                         2017-03-30 03:24 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 52 of 277 PageID #:
                                     4801
                                               It's time to ask the Justice Department to take
                                               over this investigation! ( and others- there is
                                               something politically shady going on with these
                                               cases and I don't think the D.C. PD can handle
                                               it!! ).




             Can I FaceTime you ?




                                         2017-03-30 03:25 PM


                                                             On the airplane. Landing in 45 mins.




                                         2017-03-30 03:26 PM


             Are you still meeting with Kelsey tomorrow
             correct? Did something happen today? Look
             forward to hearing from you when you land




                                         2017-03-31 12:27 PM


             Go for it !!!!




             Make history .. change the world ... save the
             world from socialism...




             Please call me after you meet




                                         2017-03-31 02:20 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 53 of 277 PageID #:
                                     4802
             One sec




                                2017-04-04 06:38 AM


                                   Just finished fox and friends. Let's talk anytime
                                   today before 9:30 or after 2pm.




                                2017-04-11 07:01 AM


                                                         How was the book signing?




                                2017-04-12 08:47 AM


                                   The company is called CoastSouthwest. They
                                   are a chemical distributor with a facility in
                                   Arlington Texas.




                                2017-04-12 03:03 PM


                                   @georgewebb journalist @rodwheeler past DC
                                   Homocide detective & knows of underground
                                   corruption group in DC try to connect would be
                                   great




                                2017-04-12 03:06 PM


             Call me please




                                2017-04-12 08:37 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 54 of 277 PageID #:
                                     4803
                                                 On Fox & friends in the morning. Probably will
                                                 stir the pot in support of Sessions!!




                                          2017-04-12 09:22 PM


             Stir hard. What time is your hit?




                                          2017-04-12 09:24 PM


                                                                                             7:40




                                          2017-04-12 09:36 PM


                                                 I've got to find a way on the trump team. I really
                                                 think I could help him with issues of crime and
                                                 community engagement.




                                          2017-04-12 09:42 PM


             In his administration who would be best person
             to connect with ?




                                          2017-04-12 09:43 PM



                      Sean Spicer .vcf

             I have no idea where you got this from




                                          2017-04-12 09:44 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 55 of 277 PageID #:
                                     4804
                      Katrina Pierson.vcf

             This either




                                        2017-04-12 09:45 PM


                                             FEMA is really where I want to be. FEMA is an
                                             agency that is a quiet agency but very powerful.
                                             It can really make the president look good. Lots
                                             of senior admin positions open there.




                                        2017-04-12 09:46 PM


                                             Most people don't think about FEMA until there
                                             is a disaster.




                                        2017-04-13 08:00 AM


             The best performance I have ever seen you
             do !!! Way to go




                                        2017-04-13 08:01 AM


                                                                                     Thanks!




                                        2017-04-13 09:35 AM


             Please call when you have a minute




                                        2017-04-13 11:34 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 56 of 277 PageID #:
                                     4805
                                                                            Will call you shortly!




                                          2017-04-14 02:02 PM


                                                 I'm going to meet with the deputy director of
                                                 public aﬀairs for DOJ next Wednesday. Can you
                                                 get a message to Sessions so I can try to meet
                                                 with him too? He is the boss of all of these
                                                 folks. I'm meeting with Ian Prior and Sarah
                                                 Flores.




                                          2017-04-14 02:03 PM


             Do you know Sarah? I can get you in with
             Sessions if he's around I believe




                                          2017-04-14 02:04 PM


                                                 Sarah and Ian seen me on fox and loved the
                                                 segment so they reached out to me. I don't
                                                 know them but Sessions is their boss.




                                          2017-04-18 07:17 AM


             Are you in Washington DC area on Thursday
             afternoon ? I am meeting Sean spicer and want
             you with me




                                          2017-04-18 07:18 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 57 of 277 PageID #:
                                     4806
             Do you have an updated list that summarizes
             where things currently stand and where we are
             being stonewalled?




                                          2017-04-18 07:20 AM


                                               Yes. Are things still a go for the
                                               correspondence dinner?




                                          2017-04-18 07:23 AM


             Good question. You are a go. Lois like I cannot
             go.




             Looks like




                                          2017-04-18 07:24 AM


             I will call you at 8:30 am eastern to update you




             Good ?




                                          2017-04-18 07:25 AM


                                               Let me call you. I may be on a phoner with Fox.
                                               It's been crazy over the past two days with the
                                               crazy Cleveland Facebook murderer. Several
                                               segments yesterday!
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 58 of 277 PageID #:
                                     4807
                                                                          Will call you around 9:00




             I saw. Great work. Ok




                                         2017-04-18 04:02 PM


                                                So I am confirmed with the AGs oﬃce
                                                tomorrow. Sessions has a TV segment at 10:30
                                                so I will meet with his folks right after that over
                                                at his oﬃce! I have a fox&friends hit at 8:20.




                                         2017-04-18 04:03 PM


                                                Katrina is on with charles Payne fox business
                                                tonite as well as I at 6:10 pm.




                                         2017-04-18 04:26 PM


             OK sounds good. Tell Katrina that I said hi and
             let her know that we are working on that case
             together. I got her meeting with Sean Spicer for
             Thursday afternoon around three.




                                         2017-04-18 05:01 PM


                                                                                         Ok super!




                                         2017-04-19 06:39 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 59 of 277 PageID #:
                                     4808
             You looked and sounded great .




                                         2017-04-19 06:40 AM


                                                                     Thanks! On again at 8:30




             Same subject ? Katrina Pierson is in San
             Antonio




                                                                                         Yes.




                                         2017-04-19 07:38 AM


                                              Twitter is on fire with my segment this morning!
                                              People loved what I said!!!




                                         2017-04-19 07:40 AM


             i agree...it was very powerful and you spoke the
             truth .




                                         2017-04-19 09:00 AM


             For the White House, can you give me your
             Social Security number?




                                         2017-04-19 09:01 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 60 of 277 PageID #:
                                     4809
             Also your city born in and city you reside in




                                          2017-04-19 09:07 AM


                                                               Born in Cleveland Ohio. Live in
                                               Upper Marlboro Md. do you need the info on
                                               the person who will attend the dinner with me?




                                          2017-04-19 09:08 AM


             That as well. This is for tomorrow afternoon with
             Sean spicer . Do you have summary done yet?.
             Just bulletpointed . Just want to make sure we
             get point to Sean easily




                                          2017-04-19 09:22 AM


                                               Ok. I will email it to you after my meeting this
                                               morning over at Sessions oﬃce.




                                          2017-04-19 09:48 AM


                                               For the White House, I think they require a date
                                               of birth too.     60




                                          2017-04-19 11:44 AM


                                                                        Sarah Flores says hello.
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 61 of 277 PageID #:
                                     4810
                                                                              She's over at DOJ.




                                            2017-04-19 11:47 AM


             Yes. She knows me well. Tell her I said hello. Let
             her know why I was calling her , Seth Rich.
             Ask her to keep it quiet because we don't know
             the who the good or the bad people are
             anymore.
             But we know she's one of the really good ones




                                            2017-04-19 11:52 AM


                                                      Got it. Told her you will be in DC tomorrow.




                                            2017-04-19 12:20 PM


                                                        How do you know so many people? Lol.




                                            2017-04-20 09:36 AM


                                                 Caught up Det Della camera today. We are
                                                 going to have lunch on Monday.




                                            2017-04-20 09:38 AM


             great... i land at 11:10.. taking cab directly to
             trump hotel. dellacamera?




                                            2017-04-20 09:40 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 62 of 277 PageID #:
                                     4811
                                               Yep. I called a senior oﬃcial at MPD yesterday
                                               that I know and told him dellacamera has not
                                               called me. He said he would get right on it.
                                               Dellacamera just called.




                                          2017-04-20 10:11 AM


             based on what he says , we almost are required
             to do a story explaining in detail what we are
             enduring. lets discuss when we are together at
             hotel




                                          2017-04-20 10:12 AM


             in the lobby of hotel




                                          2017-04-20 04:16 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 63 of 277 PageID #:
                              2017-04-20
                                     481204:18 PM




                                          2017-04-24 01:25 PM


                                               Caught up with Dellacamera by phone again.
                                               He is not in court-where I am now in the
                                               courthouse.. He said he was pulled away.
                                               Didn't have time to talk. Will meet me @9am in
                                               the morning.




                                          2017-04-24 01:48 PM


             I think this fucker needs to know the police
             code. You don't fuck around with your brothers
             in blue. I'm happy your meeting up with him
             tomorrow.




                                          2017-04-24 02:19 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 64 of 277 PageID #:
                                     4813




                                2017-04-24 02:20 PM


                                   Over 5000 views and over 100 likes on the
                                   picture from last week! Wow. That's a record!




                                2017-04-24 02:21 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 65 of 277 PageID #:
                                     4814




                                     2017-04-25 09:38 AM


             How is it going ?




                                     2017-04-25 10:28 AM


             Any update ?




                                     2017-04-25 10:29 AM


                                                       We just concluded our meeting.




             Well ? I am on plane




                                     2017-04-25 10:30 AM


             Give me a little idea




                                        Not a bad meeting but he could not admit or
                                        deny that emails were found.
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 66 of 277 PageID #:
                              2017-04-25
                                     481510:31 AM


             Did he give us anything new?




                                                                                       Not really.




                                          2017-04-25 10:32 AM


             Did he concur that he has been restrained on
             investigation?




                                          2017-04-25 10:33 AM


             I can get my doj guy to get file from cyber yet




                                                   Not really. He did say the FBI is not involved.




             We know that but they were involved with
             opening computer




                                          2017-04-25 10:34 AM


             I think a natural next step is sy Hersh
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 67 of 277 PageID #:
                                     4816
                                              He was extremely nervous and worried about
                                              his job
                                              He said the FBI has not assisted at all to his
                                              knowledge.




                                           2017-04-25 10:35 AM


             Why would he be nervous ?




             I will call you when i land




                                           2017-04-25 10:40 AM


                                              So in solving this case I need to "rule out" that
                                              Seth's death was the result of his job and emails
                                              sent to wiki leaks. Can I finally rule that out".
                                              (Answer-No). Anything is still possible".




                                           2017-04-25 10:42 AM


             Hmmm. He negatively said yes




                                                                           Exactly. A few times.




                                           2017-04-25 02:27 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 68 of 277 PageID #:
                                     4817
             Watch this video on Vimeo: https://vimeo.com/
             208142240. Don’t have the Vimeo app? Get it
             from the App Store: http://bit.ly/vimeo_ios




                                           2017-04-25 07:33 PM


             Who are you bringing to white dinner Saturday ?




                                           2017-04-25 07:36 PM


                                                   I think Megan Novak but will not know until
                                                   tomorrow. Is that ok?




                                           2017-04-25 07:37 PM


             Yes. But early in day if possible .




                                           2017-04-25 07:39 PM


             My friend running the Russian investigation now
             with Trey gowdy wants to connect with you. Can
             I send in text message introduce you 2?




                                                                                       Absolutely!




                                           2017-04-25 07:41 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 69 of 277 PageID #:
                                     4818
                                               The White House needs a point person to be the
                                               face of all of these investigations. Hint hint.




                                          2017-04-26 08:19 AM


             Rod, please share your data birth again and
             they need your guest name and date of birth
             this morning.




                                          2017-04-26 08:21 AM


                                               You know I've been thinking more about the
                                               conversation I had yesterday with DellaCamera,
                                               and here's a thought if emails were not a part of
                                               the investigation why does he want to speak
                                               with Julie assuage so bad?




                                          2017-04-26 08:23 AM


             Exactly. By the way tell him I can help him speak
             to us on. Can you update that document so we
             have it all in one place? And I have a way to get
             you possibly spacethat position at the White
             House




                                          2017-04-26 08:28 AM


             He he wants to speak to him to get the emails
             because his own department won't give them to
             him
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 70 of 277 PageID #:
                              2017-04-26
                                     481908:40 AM


                                   I think he has the emails but he wants to speak
                                   to Julian because he wants to see if there is
                                   any leads Julian can get him in terms of who
                                   could've committed the murder but
                                   DellaCamera has the emails




                                2017-04-26 08:59 AM


                                   My guest is Megan Rose Novak. DOB is
                                         982




                                2017-04-27 10:37 AM


                                                              Just tried calling you.




                                2017-04-27 12:54 PM


                                   This report of the discussion is good. Sending it
                                   over shortly. Lots of good stuﬀ.




                                2017-04-27 05:47 PM


                                        Did you receive the report? Any thoughts?




                                2017-04-27 06:59 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 71 of 277 PageID #:
                                     4820




             Good job




                                            2017-04-27 07:05 PM


                                                           Thanks. The report was shocking, ya?




                                            2017-04-27 07:07 PM


             Very very much. I think it's important to get in
             front of the person that I shared his info with you
             earlier. I think you both have already made
             introductions to each other.




                                            2017-04-29 08:02 PM


             All good?




                                            2017-04-29 08:31 PM


                                                                                          Great




                                            2017-04-29 11:57 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 72 of 277 PageID #:
                                     4821
             Hope you had a great time




                                         2017-04-30 10:36 AM




                                         2017-04-30 10:38 AM


             You all look great . So happy you went




                                         2017-04-30 10:45 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 73 of 277 PageID #:
                                     4822
             Did people recognize you ? Besides Lucas ,
             which Fix people were there




                                            2017-04-30 10:46 AM


                                               Just the regular fox folks mainly from the D.C.
                                               Bureau. Of course Jennifer griﬃn and Harris
                                               Faulkner ....longtime fox friends




                                            2017-05-04 07:24 AM


             Sadly adam and Malia and I lost on one story
             today because we didn't go out it aggressively
             enough.
             Once we get the story out, you will be one of the
             most recognize names in America. I'm just
             saying this is a reminder encouragement. Please
             call me after you meet with Dee O.
             The main goal with him is to get him to get the
             FBI record and give us a wink to go tstory that
             the emails are there




                                            2017-05-05 10:30 AM


                                                                 Just finished meeting with D-O




                                            2017-05-05 10:44 AM


             Can I call u ? Was it good ?
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 74 of 277 PageID #:
                                     4823
                                                                                         Yes




             3 mins




                                        2017-05-05 10:45 AM


             Can you FaceTime in 3 mins?




                                                                 No FaceTime but I can talk




             Ok. Just finishing a meeting




                                        2017-05-05 01:40 PM


                                            Ed take a look at the following three companies
                                            which are all very strong African-American
                                            owned SBA 8a certified tech companies. I'm
                                            meeting with the CEOs together of these three
                                            companies on Monday, May 15 here in DC. I
                                            think there is a huge opportunity for your
                                            organization to help these companies with
                                            money management or something like that. I do
                                            know that all three companies are very
                                            financially strong. Www.ssicom.com,
                                            www.taino.com, www.versatech.com




                                        2017-05-10 04:07 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 75 of 277 PageID #:
                                     4824
             Calling you now




                                          2017-05-10 05:17 PM


                                                 Pete just called me. I'm meeting with his team
                                                 tomorrow morning!




                                                                            At MPD headquarters.




                                          2017-05-10 10:38 PM


             I cant wait to hear from this.. can we chat for a
             moment prior to you going in?




                                          2017-05-10 10:41 PM


                                                       Sure I will call you in the AM around 10am.




                                          2017-05-10 10:42 PM


                                                 I need to get in to see Sean spicer to give an
                                                 update on Friday if I can. Is it ok to cal him
                                                 tomorrow?




                                          2017-05-10 11:02 PM


             of course.. lets make it happen..




                                          2017-05-11 10:31 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 76 of 277 PageID #:
                                     4825
             A lady was the police chief who took a job at the
             NFL. The Clintons arranged it and she's making
             $2 million a year. It was all hush money




                                           2017-05-11 12:40 PM


             ?




                                           2017-05-11 02:44 PM


                                                                  Della camera just called me.




                                           2017-05-11 02:55 PM


                                                Give me a call when you can. Della camera just
                                                called.




                                           2017-05-14 09:10 PM


             Not to add any more pressure but the president
             just read the article. He wants the article out
             immediately. It's now all up to you. But don't
             feel the pressure




                                           2017-05-15 01:11 PM


             Just had a meeting I need to tell you about . Did
             u meet up with Dellacamera ?
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 77 of 277 PageID #:
                              2017-05-15
                                     482608:28 PM


                                                           Aaron rich just called and blast me out!




                                           2017-05-15 08:31 PM


             I told you he would




                                                                              Not Joel but aaron.




                                           2017-05-15 08:32 PM


                                                 He said several fox reporters have been calling
                                                 him. He hasn't talked with Joel




             I know. I knew his father will tell him. That only
             gives us more comfort in knowing that our story
             is right




             I guess the fox Washington people just called
             him.




                                           2017-05-15 08:33 PM


                                                          No he said they caught him this morning
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 78 of 277 PageID #:
                                     4827
             He's a dangerous guy and will probably speak
             out against the article




                                                                                        Called




             That's really odd.




                                             He will he's really already defending everything
                                             in the article because he said Fox emailed him a
                                             copy of the article already




                                        2017-05-15 08:34 PM


                                             He also said the fact that Donna Brazil card is
                                             not a big deal she's been a friend for a long time
                                             and they talk often




                                                                                        Called




             Who would've done that?




             Seems like a revealing way too much of our
             hand.




                                        2017-05-15 08:35 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 79 of 277 PageID #:
                                     4828
             I sure hope this article gets published early
             tomorrow nobody should call Aaron . He really
             doesn't have any credibility because from the
             beginning he tried managing what we saw but
             we didn't see and what we wrote on




             How did Fox Washington get a draft of the story




             ?




                                          2017-05-15 08:36 PM


                                                He also said he was very familiar with video
                                                from the body cameras and he already has talk
                                                to the police oﬃcers on the scene. When I
                                                asked him which police oﬃcers he said he could
                                                not tell me




                                                And I don't think fox Washington has the story
                                                because I haven't talk to them unless someone
                                                else talk to them




             I would shut down all communication with that
             guy




                                          2017-05-15 08:37 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 80 of 277 PageID #:
                                     4829
                                                 Aaron was upset that Joe shared with me that
                                                 Donna had called him. Aaron said there was no
                                                 need for me to know that




                                           2017-05-15 08:48 PM


             That's bullshit who the fuck does this guy think
             he is deciding what you should know when what
             you should do now? Sure looks like Aaron had a
             roll him his death or possibly in selling the wiki
             leaks




                                           2017-05-15 10:48 PM


                                                                  Can you text me Adams number.




                                           2017-05-15 11:15 PM


                                                 I just blasted the local reporter! She put that
                                                 information without me giving her shit. I'm
                                                 pissed. I talked to Malia too.




                                           2017-05-15 11:27 PM


             On the local Fox website it looks like our story.




                                           2017-05-15 11:28 PM


                                                        Yes I see what happened. Disappointed.
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 81 of 277 PageID #:
                              2017-05-15
                                     483011:34 PM




             Hopefully we get our story out early tomorrow
             on FOXNews.com.




                                           2017-05-15 11:35 PM


                                                 I'm done Ed. I feel aweful. It clearly was not my
                                                 intent. She pulled my responses to other
                                                 questions and spliced it to make it appear I was
                                                 referring to emails. Wow. I feel like a hill.




                                           2017-05-15 11:49 PM


             Let's chat in the morning. We will get past this
             very quickly and focus back on what the story
             is. Let's not forget if it wasn't for your work we
             wouldn't have a story.


             Keep your head up and keep going forward. The
             narrative in the interviews you might use is that
             your and Malia's work prove that the Russians
             didn't hack into the DNC and steal the emails
             and impact our election.
                your and Malia's work prove that the Russians
              didn't hack into the DNC
Case 4:18-cv-00442-ALM-CMC             and steal the100-3
                                     Document        emails Filed 02/20/20 Page 82 of 277 PageID #:
              and impact our election.               4831


                Comey FBI report is just filled with suggestions ,
                innuendos and hypotheticals. his report is what
                senators and congressmen used when they said
                that the Russians hacked the DNC emails that
                destroyed the election for Hillary.




                                              2017-05-15 11:50 PM


                I'm alerting Fox and friends about the article so
                get ready to get up early tomorrow.




                                              2017-05-15 11:53 PM


                                                      I've already called her boss and left a message.
                                                      I've known her boss for 20 years. This was
                                                      wrong. It really makes me mad Malia because I
                                                      did not say anything about the emails. Listen
                                                      closely to the story and it sounds like I don't
                                                      know about the emails and I was saying we
                                                      need more information and cooperation. Many
                                                      people are tweeting that I never said anything
                                                      about finding emails!




                                              2017-05-15 11:54 PM


                                                      Can I do Hannity tomorrow night? They just
                                                      called.




                                              2017-05-16 12:07 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 83 of 277 PageID #:
                                     4832
             Yes




                                          2017-05-16 12:25 AM


                                                                         I'm getting death threats




                                          2017-05-16 12:27 AM


             From who?




                                                     Multiple places online. Lots of support too.




                                                                 Some are saying I'm next to die!




                                          2017-05-16 12:28 AM


                                                                                  I just can't win.




                                               A lot of tweets from Robyn about you too online.




                                          2017-05-16 12:37 AM


             She's a nut. I responded a little bit because she
             said I threatened her. Get some sleep




                                          2017-05-16 06:13 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 84 of 277 PageID #:
                                     4833
             Are you going on Fox and friends?




                                          2017-05-16 06:27 AM


                                                  Just woke up. Had my phone oﬀ. So can I go
                                                  with the story now or hold oﬀ?




                                          2017-05-16 06:28 AM


             Fox and friends just had you on from your clip
             from Fox Washington. Did Fox and friends call
             you this morning?




                                                                                         Yep




                                          2017-05-16 06:29 AM


             I'm not sure what's happening with our story.
             FOXNews has another story up there based on
             the Fox Washington report.




             I would absolutely go on the show and will find
             out if our stories getting up or not. But you are
             certainly front and center on this




                                          2017-05-16 06:30 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 85 of 277 PageID #:
                                     4834
                                                So to be clear I can talk about the details in
                                                Malia's report?




             I was told the story was going up on Fox
             News.com early this morning. I would start
             heading down and hopefully will find out on your
             way down there. But somehow we need to
             retain ownership of the story versus Fox five




                                           2017-05-16 06:42 AM


                                                Can you email me the story Malia submitted so
                                                I'm consistent with her latest report. I never got
                                                it.




                                           2017-05-16 07:16 AM


             If you can, try to highlight this puts the Russian
             hacking story to rest




                                           2017-05-16 07:31 AM


             Can you talk?




                                           2017-05-16 07:32 AM


                                                                                             Yes




                                           2017-05-16 08:38 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 86 of 277 PageID #:
                                     4835
             Just reflecting: we need to emphasize the FBI
             has a report that has been suppressed that
             shows that Seth rich did this. With Comey
             recently being fired this will gain a lot of
             attention and it's true. Separately the DC police
             department has the same information and was
             told to drop the case.


             The above and stating that the Russian hacking
             narrative of stealing the records from the DNC
             is oﬃcially dead.




                                            2017-05-16 09:24 AM




                                            2017-05-16 10:35 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 87 of 277 PageID #:
                                     4836
             Call me ASAP ASAP




                                        2017-05-16 10:43 AM


             If you send a copy of the contract between you
             and Joel out, please delete my name from it.




                                        2017-05-16 01:53 PM


             Ron, speak to no one before you talk to me.
             Please call




                                        2017-05-16 02:40 PM


             Call me call me call me




                                        2017-05-17 02:41 PM


             Can you FaceTime me




                                        2017-05-17 10:16 PM


                                              The reporter at fox 5 D.C. Just blasted me on
                                              the news. I need an attorney immediately to
                                              sue the hell out of her. She is trying g to ruin my
                                              reputation.




                                        2017-05-17 10:24 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 88 of 277 PageID #:
                                     4837
             I have somebody who will do it immediately.
             Larry Friedman and Shauna Izadi.
             Call me in the morning and will get them on it
             immediately. And then will send out a press
             release that will help you quite a bit if you want




                                           2017-05-17 10:36 PM


                                                That would be great. This reporter just made
                                                me look like shit. I talked to her today with her
                                                news director and I have the tape as to what
                                                was said and I want the world to know!




                                           2017-05-17 11:01 PM


                                                                        It's on the fox 5 website.




                                           2017-05-17 11:41 PM


             I have a plan. I watched it. Let's facetime
             tomorrow morning early.




                                                                                             Ok




                                           2017-05-17 11:43 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 89 of 277 PageID #:
                                     4838
             Get some sleep. We will get you interviewed by
             Kerri picket , daily caller . She is on our team.
             We will layout the truth about some things and
             go after others.




                                           2017-05-17 11:44 PM


                                                                 10-4




                                           2017-05-18 09:02 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 90 of 277 PageID #:
                                     4839




                                2017-05-18 09:03 AM




                                2017-05-18 12:47 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 91 of 277 PageID #:
                                     4840




                                         2017-05-18 01:16 PM


             Sides are cut oﬀ Please resend. It is really
             important




                                         2017-05-18 05:09 PM


             Please call me asap asap




                                         2017-05-19 07:23 AM


             Are you up? I think I have something that could
             help us right away




                                         2017-05-19 07:24 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 92 of 277 PageID #:
                                     4841
                                                                                     Ok. Yes




                                     2017-05-19 08:12 AM


             LFriedman@ﬄawoﬃce.com




                                     2017-05-19 01:11 PM


                                        From Ed Butowsky
                                        I appreciate you reading this text message. We
                                        have many mutual friends including Adam
                                        Housley and many others from Fox News.
                                        Although I'm not a paid fox contributor, I do
                                        appear frequently on the News channel as well
                                        as the business channel. I watched your work
                                        for years and admire what you wearing on
                                        television.


                                         Behind the scenes I do a lot of work,
                                        ( unpaid ) helping to uncover certain stories, my
                                        biggest work was revealing most of what we
                                        know today about Benghazi.


                                        I'm looking for some assistance on something
                                        that happened in Washington I would appreciate
                                        if you would give me a call at 972.897.0197.


                                        Of all the people you have met in your line of
                                        work you have put me right next to those you
                                        view as the most confidential.
                                        I am extremely discreet.


                                        Is there a time I can give you a call this
                                        morning?
                                                 morning?
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 93 of 277 PageID #:
                                     4842

                                            2017-05-19 05:13 PM


             Really quick. Please text me Seymour Hirsch
             number that i sent you




                                            2017-05-19 05:19 PM


                                                 Ed I'd like to chat with you without Malia on the
                                                 line.




                                            2017-05-19 10:27 PM


             Gentlemen
             I have contacted some Marines who are now
             FBI SA's they said it was the Technical branch
             who work with D.C. Police so they are hunting
             them down for me.
             We tracked down a bridge chain looking for a
             payment of some kind from Wikileaks but that
             one was a dry hole. So we are looking for others
             to track down.
             Will touch base tomorrow.




                                            2017-05-20 09:18 AM


             For those of you who are interested and have
             been following this story , please enjoy. I believe
             this article is fair but still misses many key
             points.
             The story Fox News Channel published is 100
             percent correct.
             Nothing is wrong with it at all.
             The DNC public relations attempt to divert from
             Nothing is wrong with it at all.
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 94 of 277 PageID #:
              The DNC public relations attempt to divert
                                                    4843 from
             the facts is masterful but it won't stand up for
             very long especially when more info comes out
             VERY soon.
             CNN, NBC and Washington Post all
             purposefully misquoted Rod Wheeler when he
             said that Fox 5 "misquoted" him. Those outlets
             reported that Wheeler said Fox News misquoted
             him thus concluding and barking out the Fox
             News published story was incorrect.
             In this story , as in many others, DNC
             PUBLICIST Bauman tries to create some
             conspiracy saying that I knew Rod Wheeler for
             years and that we conspired to do something
             mean to the Rich family. Still don't have any
             idea what my sinister master plan could have
             been. It is all made up out of nowhere . Bauman
             is a bad and dangerous man. I remember Mr.
             Joel Rich ( Seth's father) telling me that he was
             assigned to them and didn't know where he
             came from. Bauman is paid by the DNC.
             Think for a moment, if Seth Rich murder was
             just a regular robbery gone bad then why does
             the family have a PR person assigned to them
             from the DNC to speak for the family.
             Last point to make at this time. Rod Wheeler
             spoke to Joel Rich and Aaron ( Seth's brother )
             each separately for 18 and 21 minutes the
             evening prior to article from Fox News being
             published . Both liked it and in fact Joel wanted
             to supplement the article with some additional
             info.
             All that happened overnight was their DNC
             publicist "created angst and despair" that
             didn't exist 9 hours prior.
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 95 of 277 PageID #:
                              2017-05-20
                                     484411:26 AM




                                         2017-05-20 04:10 PM


                                                               This was just emailed to me.




                                            https://twitter.com/KimDotcom/status/
                                            865989988554428416




                                         2017-05-20 04:11 PM


             Can you FaceTime me for two minutes so I can
             share something with you?




                                                                          give me 5 mins..




                                                                      I’m walking to my car
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 96 of 277 PageID #:
                                     4845
                                         2017-05-20 05:31 PM


             Rod, please send me so I Herschel's phone
             number ASAP. Additionally Kerri Picket is our
             friend




             Seymour hirsch




                                         2017-05-20 06:03 PM


                                              Can't find a text   About how long ago did you
                                              text it.




                                         2017-05-20 06:04 PM


                                                                               (202) 872-0703




                                         2017-05-20 09:41 PM


             I am in movie.




                                         2017-05-20 09:42 PM


             I am in D.C. Tomorrow at around 2




             Anything new ?




                                         2017-05-20 09:49 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 97 of 277 PageID #:
                                     4846
             What is going on?




                                          2017-05-20 09:50 PM


                                               People are calling me about "my response". I
                                               never instructed Malia to go with that response.
                                               Remember I asked her to wait until I talked to
                                               Larry.




                                          2017-05-21 11:42 AM


             I land at 1 at Dca. Staying at Ritz on 22nd




                                          2017-05-21 11:43 AM


                                               CAll me. We can talk by phone but I cannot
                                               make it downtown today. Finishing up my
                                               investigation report for Larry.




                                          2017-05-21 11:46 AM


             Ok




                                          2017-05-21 03:24 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 98 of 277 PageID #:
                                     4847




             Thanks




                                        2017-05-21 03:25 PM


                                                               Your welcome.




                                        2017-05-22 09:37 AM


             Rod, please give me a status on your statement.
             The silence is so bad




                                        2017-05-23 06:53 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 99 of 277 PageID #:
                                     4848
             https://amp.reddit.com/r/The_Donald/
             comments/6cj9l3/
             sethrich_complete_timeline_all_the_facts_in_on
             e/




             Reddit - The_Donald - #SethRich COMPLETE
             TIMELINE - All the facts in one place




                                         2017-05-23 06:58 AM


                                              “did you see the statement made by the DC
                                              police commander, “it appears he was
                                              targeted” That is significant..




                                         2017-05-23 08:35 AM


             I'm going on David Webb show at 10:20 maybe
             you should call Lynn and do it with me




                                         2017-05-23 08:36 AM


             Call in




                                         2017-05-23 08:38 AM


                                                                 That works for me. Number?




                                         2017-05-23 08:41 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 100 of 277 PageID #:
                                     4849
                                               I'm doing the Brian Pritchard show in 20 mins.
                                               He's a very fair guy.




                                         2017-05-23 08:45 AM


             Ok. I will get it for u




                                         2017-05-23 08:47 AM


             Something that really catches people is they
             don't know that you spoke to Mr. Wheeler and
             Aaron nine hours before the article went out and
             they had already read the article and had no
             problem with you going on and talking about the
             subject matter obviously Seth had wish you
             didn't talk about the emails but hewas OK after
             you discussed it with him Mr. Rich had zero
             problems and actually added and wanted to
             add Info to the article




                                         2017-05-23 10:03 AM


             2126074063




                                         2017-05-23 05:36 PM


             I heard you are NOT being fired




                                         2017-05-25 05:31 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 101 of 277 PageID #:
                                     4850
             You're about to look like a fucking hero around
             the world. Call me




                                          2017-05-25 01:28 PM


             I think you should get this unbelievable
             information from me.




                                          2017-05-26 02:00 PM




             Do you remember when Sean Spicertold me
             they call me Reporter set the Russians were
             involved? And I told him it's not true




                                          2017-05-27 08:49 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 102 of 277 PageID #:
                                     4851
             Please give me a call about a Washington area
             reporter who called me




                                        2017-05-27 08:51 AM


                                                               I'm free now if u can call.




                                        2017-05-29 04:22 PM


             Did document I sent you look legitimate




                                        2017-05-29 07:43 PM


             Please look at the document that I emailed you
             from D.C. Police .




             Is it legitimate ?




                                        2017-05-29 07:48 PM


                                                              It appears to be legitimate..




             Do recognize any of the names on it ?




                                        2017-05-29 07:49 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 103 of 277 PageID #:
                                     4852
              So nothing on it jumps out as " that looks
             weird"?




                                         2017-05-29 07:50 PM


                                                                 no it looks legitimate




                                         2017-05-30 11:12 AM


             I have whistleblower protection set up. You
             might call Joey Dellacamera and tell him he
             needs to meet you someplace very public , very
             quickly




                                         2017-05-31 07:19 AM


             Also, can we get your notes out? I think they are
             so so important right now




                                         2017-05-31 07:20 AM


             Also, please make sure they are updated
             including Dellacamera asking you to come to
             D.C. Police at 10 am that Monday




                                         2017-05-31 07:21 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 104 of 277 PageID #:
                                     4853
             It will show that you really didn't best to geisha
             and you really have breaking information no one
             else has. It will go in a huge way for everyone
             including and most importantly you




                                           2017-05-31 01:11 PM


             Please listen to my message




                                           2017-06-02 11:34 PM


             http://www.washingtoncitypaper.com/news/city-
             desk/article/20863214/nownotorious-private-
             investigator-in-seth-rich-case-is-unlicensed-in-
             dc




             Now-Notorious 'Private Investigator' in Seth
             Rich Case is Unlicensed in D.C.




                                           2017-06-02 11:35 PM


              This is why we need to get your notes out
             ASAP. We need to show you did a great
             investigation work




                                           2017-06-03 08:25 AM


             U up?




                                           2017-06-03 08:38 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 105 of 277 PageID #:
                                     4854
                                                                 Yes




             Can I call you?




             If not, that's ok




             Just want to run something by you




                                          2017-06-03 08:39 AM


                                                                 Yes




                                          2017-06-07 08:43 PM


             I am flying up to confront Aaron Rich on Friday.


             New Yorkers don't let people screw with them
             without a good fight.




                                          2017-06-08 09:00 AM


             Here's another thought since you're ignoring me
             maybe this will get you to respond. Let's use
             your updated notes to help people on
             background look into things. And agree that
             your notes Will not be distributed publicly.
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 106 of 277 PageID #:
                              2017-06-08
                                     485509:02 AM


             I'm sure you can empathize with me and that I
             also as a result of all of this crap that happened
             when the story came out has had my life
             threatened my children's life threatened and my
             reputation destroyed.




                                          2017-06-08 09:03 AM


             I have tried to figure out the best way forward to
             help everybody and prove where everybody
             knows to be the truth. I think everyone is a
             victim here based on all the events but the best
             way forward is to work together and satisfy
             what's needed for everyone to redeem their
             reputations. Really not sure how I got put in the
             do not call list from you but please remove me
             from that list immediately




                                          2017-06-08 09:10 AM


                                                ED..I just want Malia and Fox to apologize to
                                                me. Malia knows full well she lied about those
                                                quotes from me and as a result, destroyed my
                                                reputation and credibility. To add insult to injury,
                                                she said to me and you on a call that “her
                                                bosses at Fox” told her to add the quotes. I
                                                don’t believe that either.




                                          2017-06-08 03:29 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 107 of 277 PageID #:
                                     4856
                                                Just saw where you called. I can't do FaceTime
                                                but I can do a regular call




             call me so we can move forward. i spoke to her




                                          2017-06-08 10:04 PM


             I have not stopped thinking about this.
             I cannot find the story version that was printed
             on Fox News .com
             Please email it to me if you have it. I am looking
             back st old emails to do a comparison for
             someone in nyc fox




                                          2017-06-08 10:06 PM


             I don't see the " bad quotes" in any version prior
             to article being printed




                                          2017-06-08 10:12 PM


                                                I didn’t see them either because I never made
                                                the quotes. I first saw these quotes once the
                                                story was published and the damage had
                                                begun. Did you talk to Malia today?




                                          2017-06-08 10:14 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 108 of 277 PageID #:
                                     4857
             I agree. I just cannot find the quotes in any
             version of the story. Since story got pulled I
             cannot find the version with the quotes in it. I
             had it but j cannot find it .




                                             2017-06-08 10:16 PM


             I haven't spoken to her. I spoke to moody and
             adam Housley.
             I am trying to recreate what happened.
             I am not interested in speaking to her right
             now... at least until I have this straight




                                             2017-06-08 10:17 PM


             I think you sent me version with the quotes in
             the article but I cannot find it in my emails




                                             2017-06-08 10:21 PM


                                                  actually you read it to me yesterday. i did could
                                                  not find a copy of it on my computer




             Ok. I will look again




                                             2017-06-08 10:45 PM


             http://www.fox5dc.com/news/local-news/
             254852337-story
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 109 of 277 PageID #:
                              2017-06-08
                                     485810:46 PM


             do you have the original story.. look at this was
             updated on may 17




                                          2017-06-09 12:23 PM


             I think I solved something. Please call me right
             away




                                          2017-06-10 07:57 AM


             Who are the 2 guest on this show?




             http://www.fox5dc.com/news/255072791-video




                                          2017-06-10 09:06 AM


             http://constitution.com/potus-urged-50k-
             americans-investigate-seth-rich-murder/




                                          2017-06-10 05:39 PM


             Did you find the quote that you said that you
             saw all the emails? Can you please send it to
             me.


             I'm flying up to Washington on Monday and
             meeting with people who will push the story
             forward.
             I'm going to meet with Brad Bauman on
             Tuesday as well at his oﬃce.
               I'm going to meet with Brad Bauman on
               Tuesday as well at his Document
Case 4:18-cv-00442-ALM-CMC            oﬃce.    100-3 Filed 02/20/20 Page 110 of 277 PageID #:
                                                4859
               The way I see it the number one thing that
               needs to happen is getting more information out
               and restoring reputation. You did fantastic at
               work but no one will know it. As of now , the
               one thing that I can see that you are disputing is
               the quote about " you believe there was an
               exchange of emails between wiki leaks and
               Seth."


               Regardless of whatever you want to do related
               to that it shouldn't preclude in anyway pushing
               forward. I'm not sure why you won't share the
               updated case notes but I really want you to
               reconsider and share them with me. Those
               notes will not be given to anyone but will be
               used to help direct people to write on the story
               and make you look good.


               Rod, this isn't like I'm asking you to cut oﬀ your
               left arm and hand it to me. I'm just asking for
               updated detailed notes so we can go and
               restore ourselves and especially you. Do your
               best to separate your anger towards Malia and
               Fox from some updated notes to restore your
               reputation. Remember if you bring a lawsuit
               there will be discovery and they have text
               messages from you where you're admitting on
               May 15 what happened. I really believe that the
               bad quote came from channel 5.


               You can do all the thank you ed's later.. Ha ha




                                            2017-06-11 02:47 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 111 of 277 PageID #:
                                     4860
             good thing I caught this in time .
             my phone must've been set up to block calls
             and messages from you. But I fixed it.




                                           2017-06-13 10:01 AM


             I am meeting at 2:45 today with Fox five Marina
             and her boss. What do you want me to secure
             from them?




                                           2017-06-13 10:06 AM


                                                   I want the full copy of the UNEDITED tape from
                                                   the interview that day including B Roll footage.




                                           2017-06-13 10:07 AM


             Ok




                                           2017-06-13 10:08 AM


             I just left a meeting with judicial watch. I'm also
             meeting with Sara Carter from Circa. The more I
             can give them the more they can restore
             credibility to the story and to you




             Fox five boss. Good guy? That guy? You can tell
             me verbally if you want just don't know what I'm
             walking into
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 112 of 277 PageID #:
                              2017-06-13
                                     486110:10 AM


                                                 I've never had an issue with anyone at Fox 5.
                                                 I've been doing segments for them for years.
                                                 Marina is the only one that ever lied directly to
                                                 my face. A "Teaser". Yeah right. Exclusive
                                                 story.




                                                 I was warned by other cops to be careful with
                                                 her.




                                           2017-06-13 10:11 AM


             I will also try to get a hold of the original May 15
             story. I bet that's where the quote was put
             giving you Credit for what the federal
             investigator said. By the way I just learned the
             division is called CART at the FBI. It stands for
             computer analysis response team




                                           2017-06-13 10:12 AM


             The person I just met with said the same about
             Marina




                                           2017-06-13 10:13 AM


                                                 More than 5 cops warned me. They said she
                                                 would throw me under the bus to bolster her
                                                 story. You live: You learn.
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 113 of 277 PageID #:
                              2017-06-13
                                     486210:24 AM




                                2017-06-13 10:25 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 114 of 277 PageID #:
                                     4863




                                               These are the texts where she said it would just
                                               be a teaser. Show them this!




                                         2017-06-13 10:26 AM


             I will and anything else you want me to




                                         2017-06-13 10:28 AM


                                               Fox News bosses are aware of these texts.
                                               They don't think Morocco need to make
                                               decisions for them as to what's conspiracy
                                               theories or not. She says this in her texts as to
                                               making the decision to go full blown with the
                                               story. Again she doesn't need to make that
                                               decision for Fox.




                                         2017-06-13 10:32 AM


             I'm a little confused. Only one text came
             through the Drudge Report and I'm not sure
             what you mean by her decisions.




                                         2017-06-13 10:34 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 115 of 277 PageID #:
                                     4864
                                    Look at the text that says the story has has
                                    already blown up. She attempts to justify why
                                    she decided to go full blown with the story
                                    versus what she said, a teaser.




                                2017-06-13 10:44 AM


                                    Notice she says in her text "just for local
                                    10:00pm'. But at 9:48pm she blasts the story
                                    out to the world via a tweet!! (Just for local
                                    huh?)




                                2017-06-13 11:25 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 116 of 277 PageID #:
                                     4865
             She's a real problem. The combination of weird
             stuﬀ continues to blow me away on this




                                         2017-06-13 04:20 PM




                                         2017-06-13 04:22 PM


             Just got done at fox 5.
             In this story you said the above about learning
             about the emails between Wikileaks and Seth
             Rich.




                                         2017-06-13 04:23 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 117 of 277 PageID #:
                                     4866
                                                                how did it go




                                       2017-06-13 04:30 PM


             Real well.




                                       2017-06-13 06:01 PM




             See note on Thursday at 4:50 pm? That was as
             soon as we hung up




                                       2017-06-13 06:39 PM


                                                             Who is this from
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 118 of 277 PageID #:
                              2017-06-13
                                     486706:40 PM


             It's from me to adam I was just showing you
             that when I hung up the phone I asked Adam to
             meet privately with me over the phone. I'm
             simply showing you that I don't walk around
             with a Malia doll




                                          2017-06-14 01:12 PM


             Why is someone claiming that Malia and I
             conspired against you? What the hell is going
             on




                                          2017-06-14 01:13 PM


             I am blown away that somebody is claiming to
             people at Fox that Malia had anything to do with
             you being hired by the rich family. Why are you
             telling people that. You're not being straight with
             me nor honest.




                                          2017-06-14 06:39 PM


             Why did your " lawyer" say that you had dinner
             with me and the Rich's family in Washington DC
             along with Malia ?




                                          2017-06-14 06:44 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 119 of 277 PageID #:
                                     4868
                                                 Ed, where are you getting your information
                                                 from? Im not aware of any of this.




                                           2017-06-14 06:47 PM


             You should really find out what's going on Rod.
             Because you are being trashed by somebody
             real badly




                                           2017-06-14 09:55 PM


             Somebody is speaking on your behalf but has
             really really screwed your allegations up and It
             far surpasses bizarre.
             I think you need to identify what is going on.




                                           2017-06-15 04:03 PM


             nice article in big league politics . i guess you
             have been holding out ...not sure what your
             game is nor what the rules are but i hope you
             are doing well at it. i guess that “ i am always
             honest with you , Ed “ comment had a time
             limit.. ha ha




                                           2017-06-15 07:21 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 120 of 277 PageID #:
                                     4869
             You are a piece of work. Trying to trash me?
             Making up stories about me? Making up
             meeting that didn't take place ? Making up
             statements that didn't happen.
             Making up dinners that never occurred? Making
             up so much you cannot keep track of your
             stories.
             ( btw, the meeting with Ken Paxton was for
             malia not you . We just let you hang with us)


             All this because you leaked a story to a girl you
             wanted to have sex with.
             Now , as you told me last week, that you are
             trying to squeeze money out of Fox and Malia.
             You can judge the true character of a person by
             how they handle themselves when they screw
             up and get caught in lies.


             You have shown your true character.
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 121 of 277 PageID #:
                                     4870




                        EXHIBIT C
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 122 of 277 PageID #:
                                     4871
                                                <iMessage>

                                           2017-03-26 11:37 AM


               Starting tomorrow for a couple of days I will not
               have my phone with me. That doesn't mean I'm
               not able to talk nor does it mean I won't be of
               good mind and body. I will just be in the hospital
               for a day or so.
               My wife's phone number is                   her is
               name is Dani.
               My daughter's number is
               If there is anything going on you want to tell me
               or need help with please don't hesitate to reach
               out. I have brought my wife and daughter in on
               this thread as well




                                           2017-03-26 11:40 AM


                                                            Thanks. Hope all is well. Talk soon.




                                           2017-03-26 11:42 AM


             Everything is very good. Just wanted you to
             have the numbers OK something is going on
             that we need to chat about.
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 123 of 277 PageID #:
                                     4872




                        EXHIBIT D
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 124 of 277 PageID #:
                                     4873
                                                <SMS>

                                       2017-03-14 12:38 PM




                                       2017-03-14 12:39 PM


                                            Thanks Malia. Just received the document from
                                            Joel.




                                       2017-03-14 12:40 PM


             Great! Was it what you expected?




                                       2017-03-14 12:41 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 125 of 277 PageID #:
                                     4874
                                             No. I actually thought it was going to be a lot of
                                             legal mumbo jumbo but it wasn't too bad. I'm
                                             going to get this right back to them and try to
                                             meet with the detective today or tomorrow.




                                       2017-03-14 12:43 PM


             Great!




                                       2017-03-14 02:35 PM


                                                                Thoughts on the agreement?




                                       2017-03-14 02:36 PM


             I didn't see it




                                       2017-05-15 03:59 PM


             Can you read the story now?




             Yes




             Get back to me as soon as you can so I can
             turn it in




             Thanks!
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 126 of 277 PageID #:
                                     4875
                                                                                 Reading it now




                                         2017-05-15 04:25 PM


                                               Malia you can add that I do strongly believe that
                                               the answers to who murdered Seth sits on his
                                               computer on a shelf at the D.C. Police or FBI
                                               headquarters!




                                         2017-05-15 04:27 PM


             Ok I'll add it




                                         2017-05-16 03:45 PM


             Can we have a call now?




             Calling you in 5




                                         2017-05-16 03:47 PM


             Rod did you just go on CNN? My top boss in
             the Company said you were just on and said
             there are mistakes in my story.




                                         2017-05-16 04:12 PM


             Let us know if there are mistakes thanks
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 127 of 277 PageID #:
                                     4876
                                        2017-05-16 04:15 PM


                                                                                  No




                                                              I can't do other networks




             Ok thanks. I wonder why he thought that. That
             was from Jay wallace




                                        2017-05-16 04:19 PM


             Rod I need to talk to you immediately




                                        2017-05-19 03:21 PM


             Rod can you check your email real quick
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 128 of 277 PageID #:
                                     4877




                        EXHIBIT E
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 129 of 277 PageID #:
                                     4878
                                        <iMessage>

                                  2017-03-07 07:58 AM




                     IMG_0749.MOV.mov
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 130 of 277 PageID #:
                                     4879




                        EXHIBIT F
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 131 of 277 PageID #:
                                     4880
                                                <iMessage>

                                          2017-05-16 05:13 PM




               Rod you could mention that Wikileaks retweeted
               the story




                                          2017-05-16 05:14 PM


             Or we should use this opportunity to restate
             what in the story which is what is relevant. We
             need to say that the DC police is suppressing
             the investigation and the same thing with the
             cyber unit at the FBI. That's the story not ed
             Butowsky and Rod's relationship




                                          2017-05-16 05:15 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 132 of 277 PageID #:
                                     4881
             Who is the other number on this text besides
             Rod and Malia




             Adam




             Got it thanks




                                        2017-05-16 05:16 PM


             Yes
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 133 of 277 PageID #:
                                     4882




                        EXHIBIT G
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 134 of 277 PageID #:
                                     4883
                                                  <SMS>

                                         2017-03-09 06:45 PM


               Please all check email. I am on right now . Not
               sure if you are free but sent anyway
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 135 of 277 PageID #:
                                     4884




                        EXHIBIT H
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 136 of 277 PageID #:
                                     4885
                                       <SMS>

                                2017-05-15 09:09 AM


                                   Joe can we meet at la colombe coﬀee shop in
                                   blagden alley, behind 9th and N. at 6pm?
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 137 of 277 PageID #:
                                     4886




                         EXHIBIT I
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 138 of 277 PageID #:
                                     4887
                                                  <iMessage>

                                            2017-05-21 12:20 AM




                                            2017-05-21 11:08 AM


             Send me draft of statement so I can work with
             Rod




                                            2017-05-22 10:13 AM


             I don't know how strongly I can see this. You
             must get a statement out FOXNews is about to
             go nuclear on Rod for not clarifying this. It also
             is killing just throwing our credibility and
             reputation. This should've been out a long time
             ago according to Fox. We have no time
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 139 of 277 PageID #:
                                     4888




                         EXHIBIT J
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 140 of 277 PageID #:
                                     4889
                                                <iMessage>

                                          2017-03-04 12:43 PM


               Rod
               It was very helpful visiting with you yesterday.
               This may help get some answers.
               Our son Aaron may reach out to you in the next
               day or so. I gave him your phone number.
               Thanks again for your concern!




                                          2017-03-04 01:25 PM


                                                Joel it was my pleasure to spend time with you
                                                as well especially under these circumstances.
                                                I'm glad I can help. Stay strong my friend.




                                          2017-03-14 07:54 AM


                                                Good morning Joel. Just want to follow up with
                                                regards to the agreement. Ready to get started
                                                today if possible by meeting with the MPD
                                                detective. Thanks!




                                          2017-03-14 11:44 AM


             We should be sending it to you and Ed within
             the hour




                                          2017-03-14 11:57 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 141 of 277 PageID #:
                                     4890
                                                                      Thank you sir.




                                          2017-03-14 11:59 AM


             Can you please send me your email address?




                                          2017-03-14 12:01 PM


                                                                Rod@rodwheeler.com




             I.e.




                                          2017-03-14 12:03 PM


             Thanks




                                          2017-03-14 12:25 PM


             I just sent the agreement to you and Ed. Please
             send us a copy after you have a chance to sign
             it. Thanks for your help!




                                          2017-03-15 11:40 AM


             Are we going to talk at 1:15 this afternoon,
             Omaha time?




                                          2017-03-15 11:43 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 142 of 277 PageID #:
                                     4891
                                    Yes I will send you a link momentarily for the
                                    call.




                                2017-03-15 12:26 PM


                                    Hi there,


                                    Rod Wheeler is inviting you to a scheduled
                                    Zoom meeting.


                                    Topic: Meeting with Rod Wheeler, Aaron and
                                    Joel Rich
                                    Time: Mar 15, 2017 2:00 PM Eastern Time (US
                                    and Canada)


                                    Join from PC, Mac, Linux, iOS or Android:
                                    https://zoom.us/j/5785754621


                                    Or iPhone one-tap (US
                                    Toll): +16465588656,5785754621# or
                                    +14086380968,5785754621#


                                    Or Telephone:
                                       Dial: +1 646 558 8656 (US Toll) or +1 408 638
                                    0968 (US Toll)
                                       Meeting ID: 578 575 4621
                                       International numbers available: https://
                                    zoom.us/zoomconference?
                                    m=Oic_AbAYaEHU19NSv0cV_poyzt7YK-cD




                                2017-04-13 10:30 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 143 of 277 PageID #:
                                     4892
                                     Hi Joel. I received your message. Been tied up
                                     in an investigation here in Portland Oregon all
                                     week. I will give you a call to catch up
                                     tomorrow afternoon if ok. Thanks my friend.




                                  2017-04-13 10:31 PM


             That will be fine.




                                  2017-04-13 10:32 PM


                                                                          Thank you.
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 144 of 277 PageID #:
                                     4893




                        EXHIBIT K
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 145 of 277 PageID #:
                                     4894
                                                 <SMS>

                                        2017-02-02 02:49 PM


               Hi rod what's your suite number




                                                                 210




                                        2017-02-02 02:50 PM


             We're in




                                        2017-02-02 02:51 PM


             Ok thanks




             I'm on the way be there soon
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 146 of 277 PageID #:
                                     4895




                        EXHIBIT L
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 147 of 277 PageID #:
                                     4896
                                               <iMessage>

                                         2017-05-18 01:10 PM


               Hi Mr. Wheeler. My name is Julieta, and I'm a
               reporter with The Dallas Morning News. I'm
               writing about your statements this week
               regarding Seth Rich, and Ed Butowsky asked
               me to call you. Can we talk today? My oﬃce
               number is 214-977-8709. Thanks.




                                         2017-05-18 03:55 PM


                                              Hi Julieta. I will call you around 4:45 today. Is
                                              that ok?




                                         2017-05-18 04:00 PM


             I have a meeting at that time. What about 5:30
             EST?




                                         2017-05-18 05:42 PM


             I'm available now




                                         2017-05-19 09:02 AM


                                              Hi Julieta. My apologies for yesterday. I was on
                                              an airplane returning to DC. Any chance we can
                                              talk today?
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 148 of 277 PageID #:
                              2017-05-19
                                     489709:04 AM


             Yes. When can we talk?




                                            2017-05-19 09:07 AM


                                                                 Now? 3013902881 home phone




                                            2017-05-19 10:22 AM


             Can you clarify this comment in a Malia
             Zimmerman story?




             The revelation is consistent with the findings of
             Wheeler, whose private investigation firm was
             hired by a third party on behalf of Rich’s family
             to probe the case.


             “My investigation up to this point shows there
             was some degree of email exchange between
             Seth Rich and WikiLeaks,” Wheeler said. “I do
             believe that the answers to who murdered Seth
             Rich sits on his computer on a shelf at the DC
             police or FBI headquarters.”
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 149 of 277 PageID #:
                                     4898




                       EXHIBIT M
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 150 of 277 PageID #:
                                     4899
                                                   <SMS>

                                          2017-04-01 09:29 AM


               Mr. Hersh, please connect with my friend Rod
               who is on this thread. He has some information
               for you but I think you'll find breathtaking and
               troubling at the same time
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 151 of 277 PageID #:
                                     4900




                       EXHIBIT N
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 152 of 277 PageID #:
                                     4901
                                                  <iMessage>

                                            2014-08-27 02:27 PM


               Hi rod! Hope you are well. Michelle here from
               the TV One Fatal Attraction show - just checking
               your availability for next week. I think we are
               going to shoot at the national harbor. Do you
               have any time on Wednesday, Sept 3 in the
               early afternoon? I'm working to lock in some of
               the schedules




                                            2014-08-27 03:00 PM


                                                 Hi Michelle. I sent you an email on Monday in
                                                 regards to Wesnesday. Not sure if you seen it. I
                                                 will be in Atlanta Ga on weds and Thurs of next
                                                 week working on a case. I will be back in DC
                                                 late Thursday evening. I'm wide open on Friday.
                                                 Will that work?




                                            2014-08-27 03:41 PM


             Hi there! I will check that email.. I have a feeling
             your messages have been going to spam! It is
             my Jupiter email for these shoots. So sorry, will
             check that now.




                                            2014-08-27 03:42 PM


             Friday afternoon may work - let me check - we
             are interviewing both prosecutors from 10-2
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 153 of 277 PageID #:
                                     4902
                                          2014-08-27 03:50 PM


                                                                  Sounds good. Let me know.




                                          2014-09-01 10:42 AM


             Hi there! Sending a police report your way now.
             Also thinking Friday around 330 pm may work
             for you - will know for sure tomorrow




                                                                                Sounds good!




                                          2014-09-04 01:47 PM


                                                Hi Michelle. Were you able to confirm a time
                                                and location for tomorrow?




                                          2014-09-04 01:57 PM


             Hi there! Call you in a few to brainstorm ! Sorry
             for the delay :)




                                          2014-09-04 04:58 PM


             Can we come to you around 245 pm




                                          2014-09-04 05:01 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 154 of 277 PageID #:
                                     4903
                                                                              Yes that's good




                                        2014-09-04 05:16 PM


             Awesome. If you could send me your address
             again that would be great we are coming from
             the states attorney's oﬃce in upper Marlboro
             Maryland




                                        2014-09-04 07:05 PM


                                                      14006 Silver Teal Way. Upper Marlboro




                                        2014-09-05 02:11 PM


                                             Hi there. Please call or text me when you are on
                                             your way! Thanks.




                                        2014-09-05 02:14 PM


             Will do! Cleaning up here now. We may be a tad
             bit late




                                        2014-09-05 02:15 PM


                                                                 No worries. Take your time.




                                        2014-09-05 03:09 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 155 of 277 PageID #:
                                     4904
             Heading your way




                                                                                      Sound good




                                            2015-01-15 06:17 PM


             Hey Rod! It's Michelle I may have another show
             for you, possibly, just want to check first - it
             would be with 48 hours can you call me?




                                            2015-01-16 01:39 PM


                                                  Hi Michelle. This is Rod. I spoke with Marci at
                                                  CBS as well as Fox News this morning. Are you
                                                  free for a quick call around 3:00 today? I want to
                                                  get your opinion about something before I call
                                                  Marci back. Let me know. Thanks.




                                            2015-01-16 01:40 PM


             Yes! Call me at 3! Sorry I was crashing on a hit
             when you called :)




                                                                                        Will do! 😄




                                            2015-02-02 12:16 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 156 of 277 PageID #:
                                     4905
                                                   Fox has agreed to allow me to do 48 hours!
                                                   (Your advice worked) I left a message for Marci!
                                                   Thanks.




                                           2015-02-02 12:26 PM


             Wahoooooooo




             I'm so glad!! You are a natural!!!!




                                           2016-11-10 08:59 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 157 of 277 PageID #:
                                     4906
             Rod - we are going to interview mom and wrap
             with her around 1:15 p.m. - could you come
             here to this conference room?




             6363 oxon hill road oxon hill




                                             2016-11-10 09:00 AM


                                                  Yes! I will arrive around 1pm if that works for
                                                  you!




                                             2016-11-10 09:07 AM


             Ok great! I think that could work! We may run a
             little over but at least you will be there




                                             2016-11-10 10:42 AM


             What is your email? I can forward you police
             report




                                             2016-11-10 10:50 AM


                                                                                  Rod@rod007.com




                                             2016-11-10 05:14 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 158 of 277 PageID #:
                                     4907
                                                 Michelle, thanks so much for the invite today. It
                                                 was great seeing you! Be safe but have fun in
                                                 the Cayman Islands!! (Rod)




                                           2016-11-15 09:27 PM


             Rod so sorry for the delay it's been a little
             crazy!! Karen turned in your w-9 when you have
             a moment can you submit an invoice to us so
             we can get it processed asap?




             Crime Watch Daily
             Warner bros. Telepictues
             1840 victory blvd
             Glendale, CA


             Invoice PO number:


             Date:


             Your name
             Address
             Phone




             Email to:




                                           2016-11-15 09:28 PM


             Michelle.sigona@crimewatchdaily.com




                                           2016-11-30 12:59 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 159 of 277 PageID #:
                                     4908
             Hi rod! The story airs on Friday!




                                           2016-11-30 01:00 PM


             We are Getting your payment processed with
             the holiday a little behind




                                           2016-11-30 01:03 PM


                                                 Ok thanks! Will be watching out for the show.
                                                 Is there a trailer for that segment? I'd like to
                                                 advertise it!




                                           2016-11-30 01:05 PM


             Let me check!




                                           2016-12-15 07:35 PM


                                                 Hi Michelle! I hope you are well. FYI I never
                                                 received that payment so whenever you get
                                                 some time, please check on it for me. Thank
                                                 you. Also FYI, I have a new oﬃce over at the
                                                 national harbor so if you ever need a location to
                                                 film, I have plenty of space over there and you
                                                 are more than welcome. Thanks my friend.




                                           2016-12-16 09:03 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 160 of 277 PageID #:
                                     4909
             Rod! I'm on this today - let me find status ASAP!




                                            2016-12-16 09:06 AM


             That's awesome about your new oﬃce I cannot
             wait to see it! You did an awesome job on the
             piece will send you YouTube links today




             Our oﬃce is on west coast time - will send my
             message to them at 9 am their time




                                            2016-12-20 02:49 PM


             Hi rod! Check was mailed last Thursday




             Did you get it?




                                            2016-12-20 02:50 PM


                                               Yes it came yesterday! Thank you so much
                                               Michele and please don't hesitate to call me if
                                               you need me again. Have a wonderful and safe
                                               Christmas holiday.




             Yay!!! Ok merry Christmas :)




                                            2017-01-27 05:38 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 161 of 277 PageID #:
                                     4910
             Hi rod I may have a case for you next week




                                         2017-01-27 06:57 PM


                                               Hi Michelle. Send me the info and let's connect
                                               via phone over the weekend. I'm available all
                                               next week.




             Ok great




                                         2017-01-31 11:28 AM


             Hi rod will have those documents shortly




                                         2017-01-31 11:30 AM


                                               Ok great. I read up on the case in the
                                               Washingtonian. Very crazy case!




             It's so crazy




             There's a fantastic Washingtonian article




                                         2017-02-01 01:56 PM


             Hi call you in 10
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 162 of 277 PageID #:
                              2017-02-01
                                     491102:37 PM


             Yes! A conference room would be great could
             we set up with you at 3 pm?




                                         2017-02-01 04:27 PM


                                                 Everything is set! There will be a few onlookers
                                                 present if that's okay. A few people are excited
                                                 about meeting you! ( a star!). Also a couple of
                                                 police detectives would like to watch the filming
                                                 if ok.




                                         2017-02-01 04:34 PM


             Of course anyone is totally ok




             Thank u again for setting this up




                                         2017-02-01 04:35 PM


                                                          Anytime! You know you're my favorite !




             You are too kind!




             Did you get the documents




                                         2017-02-01 04:36 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 163 of 277 PageID #:
                                     4912
                                                                   Yea! Reading them now!




                                                                                    Thanks.




             Ok great!!! Thanks again!!




             You rock!!




                                          2017-02-01 04:53 PM


             What's your address there?




                                          2017-02-01 04:56 PM


                                             6710 Oxon Hill RD. ( the building across from
                                             Tangier Outlets).




                                          2017-02-08 07:59 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 164 of 277 PageID #:
                                     4913




                                         2017-02-27 11:28 AM


             Our story Airs tomorrow !




                                                                             Excellent! Thanks!




                                         2017-03-01 05:14 PM


                                               Hi Michelle. Great story that aired yesterday.
                                               Good work as always. Hey I want to ask you
                                               about another case that you did a story on
                                               regarding a guy by the name of Seth Rich. Seth
                                               was murdered in DC he was shot in the back
                                               several times last year. The case remains
                                               unsolved but I've been doing some work on that
                                               case and I can tell you more when I talk talk with
                                               you. Are you around tomorrow for a quick call?




                                         2017-03-02 08:52 AM


             For sure. I actually flew to Nebraska and
             Interviewed seths family and DC police




                                         2017-04-25 04:23 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 165 of 277 PageID #:
                                     4914
                                                Hi Michelle! I hope you are well. Hey I wanted
                                                to check in with you as I never received the
                                                honorarium from our last segment! If you can
                                                check into this that would be awesome! Thanks
                                                so much. Rod-




                                          2017-04-25 05:14 PM


             Oh wow! Will do ASAP!!




                                          2017-04-25 05:20 PM


                                                Thank you so much! Don't forget to call me if
                                                you need me for another case! Lol.




             For sure!!




                                          2017-04-25 08:07 PM


             Rod when did you send it? The date? I'm
             digging back thru my emails to see when I sent
             it to production sorry for delay




                                          2017-04-25 08:08 PM


             I found it




                                          2017-04-25 08:09 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 166 of 277 PageID #:
                                     4915
                                                Ok great! Let me know if you need anything
                                                else from me. Thanks so much!




                                          2017-04-27 05:21 PM


             It's being rushed thru so very sorry for the
             delay/ it's so hard sometimes having an oﬃce
             3000 miles away




                                          2017-04-27 05:24 PM


                                                            No worries! Thanks for the follow up!
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 167 of 277 PageID #:
                                     4916




                       EXHIBIT O
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 168 of 277 PageID #:
                                     4917
                                                    <iMessage>

                                           2017-03-01 05:52 PM


               ETA 6:45




                                           2017-03-01 06:00 PM


             ETA 6:50!




                                           2017-03-01 06:06 PM


                                                                                       Got it.




                                           2017-03-01 06:44 PM


             Not sure if we're at the right place




             The old town inn at the extended stay




                                           2017-03-02 02:20 PM


                                                Hi Marina. Did the guy from Homicide ever get
                                                back to you? I think his name was
                                                Dellacamera?




                                           2017-03-05 06:27 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 169 of 277 PageID #:
                                     4918
             Hey there ! Let's talk tomorrow. VCB detective
             says he's unaware of this new info




                                         2017-03-05 06:29 PM


                                                                              Ok super. Thanks.




                                         2017-03-09 12:18 PM


                                               I may not be there by 1. I will text you later to
                                               see if you are still there before I come out that
                                               way. Thanks.




                                         2017-03-09 12:20 PM


             Ok




                                         2017-03-21 05:49 PM


             Aaron is doing an interview with us tonight




                                         2017-05-10 08:21 PM


             Hey Rod, it's Marina are you in DC right now by
             chance?




                                         2017-05-10 08:22 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 170 of 277 PageID #:
                                     4919
                                            On an airplane enroute back to Reagan. I land
                                            @9:45




                                       2017-05-10 08:23 PM


             No worries! Have a safe
             Flight. Talk soon




                                       2017-05-10 08:24 PM


                                            Ok. Got some new info on the Rich case as
                                            well. Will be breaking on FNC on Tuesday.
                                            Meeting with Neushem on Friday.




             Nice! Good work. Call you tomorrow




                                       2017-05-15 04:22 PM


                                            The story will break tomorrow morning! Got
                                            confirmation that Rich did in fact send info to
                                            Wikileaks!




                                       2017-05-15 04:23 PM


             Can you talk to us tn??




                                                      Let me check with the FNC producer.
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 171 of 277 PageID #:
                              2017-05-15
                                     492004:24 PM


             Just for local. 10pm we can tease to whatever
             show you'll be doing tomorrow. Publicity




                                           2017-05-15 06:17 PM


             Hey, we are parked outside the Hyatt in our live
             truck




                                           2017-05-15 10:50 PM


                                                FNC is pissed we went with the story before
                                                them. Oops!




                                           2017-05-15 10:51 PM


             The story has already BLOWN up. This will only
             give credence to the story. If FNC broke it -- it
             would seem like conspiracy theories. Tomorrow
             will be huge for you guys. Can't wait




                                           2017-05-15 11:07 PM


                                                I'm getting slammed. Fox may not go with the
                                                story tomorrow because they said it was
                                                suppose to be exclusive but it's out now.
                                                Sounds like I screwed up.




                                           2017-05-15 11:10 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 172 of 277 PageID #:
                                     4921
             What?




                                         2017-05-15 11:12 PM


                                              They are saying they did not want it reported yet
                                              about the actual emails. They thought I was just
                                              going to talk about the culture of corruption but
                                              not about the emails. They are not happy at all. I
                                              just got a call from the director of the D.C.
                                              Bureau for Fox.




                                         2017-05-15 11:26 PM


             This was just a teaser. We barely scratched the
             surface.




                                         2017-05-15 11:37 PM


                                                  This is the lead story on Drudge.
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 173 of 277 PageID #:
                              2017-05-16
                                     492211:56 AM


             Can you talk today? Are you going to WMAL
             studios?




                                       2017-05-16 10:24 PM


                                           Saw your segment just now. It was good. Im in
                                           Chicago - preplanned visit. I dont mind chatting
                                           with you whenever you want.




                                       2017-05-17 02:53 PM


             Are you available?
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 174 of 277 PageID #:
                                     4923




                       EXHIBIT P
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 175 of 277 PageID #:
                                     4924
                                                  <iMessage>

                                            2017-05-27 09:24 AM


               Katrina, please meet my friend Rod. I think
               you're both probably know each other but just
               in case I wanted to introduce you.


               Katrina I think it's crucial to get Rod in front of
               Steve Bannon mediately. Please connect




                                            2017-05-27 10:11 AM


             Hi guys. I call you in 10 Ed




                                            2017-05-27 10:24 AM


             (202) 368-3007
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 176 of 277 PageID #:
                                     4925




                       EXHIBIT Q
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 177 of 277 PageID #:
                                     4926
                                                 <iMessage>

                                           2017-04-29 03:23 PM


               Lucas, Rod is very well known as we discussed
               earlier and is a fox news contributor. He and
               Curtis have talked into going to meet at some
               point before going into the dining area. Ride I
               also introduced curtis via text to Lucas. I think
               Lucas knows the lay of the land and can get you
               possibly into some places you wouldn't go to .
               Basically I think you guys should connect at
               some point early on as well.




                                           2017-04-29 03:24 PM


             Rod I also introduced




             Sounds great, Ed. Thank you. Rod, I have been
             a fan for years. Looking forward to hanging out.




                                           2017-04-29 04:11 PM


                                                Thanks Lucas! A pleasure to meet you. I am
                                                meeting Ellen Ratner @6:15 at the lobby
                                                Resturant at the hotel if you have arrived by
                                                then!




                                           2017-04-29 05:27 PM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 178 of 277 PageID #:
                                     4927
             LT is code 3 e/r !




                                        2017-04-29 05:43 PM


             Heading to WSJ pre party downstairs to link up
             with Griﬃn




                                        2017-04-29 05:44 PM


                                                                                       10-4




             She has my tickets




                                                                                       Ok.




                                        2017-04-29 06:35 PM


                                             Can we get into the wsj party? We're at the
                                             door




                                        2017-04-29 06:37 PM


             Yes!




                                        2017-04-29 06:40 PM


                                                                   I am standing by the bar.
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 179 of 277 PageID #:
                                     4928
                              2017-04-29 06:41 PM


             Ok




                                         2017-04-29 07:19 PM


             Rod. We are all out in hallway




                                         2017-04-29 07:24 PM


                                              Ok super. We are in the ballroom at the table.
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 180 of 277 PageID #:
                                     4929




                       EXHIBIT R
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 181 of 277 PageID #:
                                     4930
                                               <iMessage>

                                          2017-05-27 09:22 AM


               Matt please meet my friend Rod. MATT I saw
               the new position for Steve and Rod need to sit
               with him ASAP. Please talk to each other as
               soon as possible.


               Rod, MATT is one of the good guysand can be
               completely trusted. He also is not writing
               anything and long until much later on the story.




                                          2017-05-27 08:21 PM


             ???
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 182 of 277 PageID #:
                                     4931




                       EXHIBIT S
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 183 of 277 PageID #:
                                     4932
                                              <iMessage>

                                        2017-05-23 09:49 AM


               Please connect. Ron I go on the show at 10:20
               Eastern time. We should probably start with how
               you and I met up with me reaching out to you




             Ok
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 184 of 277 PageID #:
                                     4933




                       EXHIBIT T
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 185 of 277 PageID #:
                                     4934
                                               <iMessage>

                                         2017-04-27 12:12 PM


               Gentlemen please meet. Rod this is my friend
               who is looking into something we've been
               working on. I suggest you pick a location and a
               date and meet in person soon as possible. Rod,
               feel free to share everything and anything with
               him.




                                         2017-04-27 06:08 PM


             Thanks ed. Rod let me know




                                         2017-04-28 07:55 AM


                                               I am around this afternoon if that works for you.
                                               I can link up anywhere in the D.C. Area or by the
                                               National harbor.




                                         2017-04-28 09:07 AM


             Ok, ill let you know. This afternoon may be
             tough




                                         2017-05-01 09:02 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 186 of 277 PageID #:
                                     4935
             Gentlemen, please try to meet early this week
             even if it's just for 20 minutes.
             Rod you have a lot of info to get to Dee O.
             Dee O, this information is really eye-opening




                                            2017-05-01 09:03 AM


             Whats your shedule rod?




                                            2017-05-01 09:07 AM


                                                 Ed I am in New York today and tomorrow
                                                 teaching an active shooter Prepardness course
                                                 at a chemical company. I am free to chat via
                                                 phone after 5pm today and tomorrow.




                                            2017-05-01 09:15 AM


             Let me know your schedule when you are back
             in dc area and we will link up




                                                                                           10-4




                                            2017-05-03 08:32 AM


             Please connect today




                                            2017-05-03 09:10 AM
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 187 of 277 PageID #:
                                     4936
                                                                                         Will do




                                         2017-05-04 07:06 AM


                                               D-O are you available to connect at 1:00pm
                                               today? Somewhere in the D.C. area?




                                         2017-05-04 07:09 AM


             Im in hearings all day today. How about
             tomorrow at 930am near the capitol?




                                         2017-05-04 07:11 AM


                                               That works for me! Corner bakery downstairs at
                                               the Fox Building. 400 N. Capitol. Good?




                                         2017-05-04 07:17 AM


             Any chance we can meet on the steps of the
             library of congress and duck inside there to
             chat. I have an 11 back inside the dome i need
             to make




                                         2017-05-04 07:20 AM


                                               Sure. No worries. See you then @9:30am
                                               tomorrow. Have a great day!
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 188 of 277 PageID #:
                                     4937
             Awesome. Thanks
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 189 of 277 PageID #:
                                     4938




                       (;+,%,7A-2
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 190 of 277 PageID #:
                                     4939
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 191 of 277 PageID #:
                                     4940
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 192 of 277 PageID #:
                                     4941
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 193 of 277 PageID #:
                                     4942
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 194 of 277 PageID #:
                                     4943




                       (;+,%,7A-3
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 195 of 277 PageID #:
                                     4944
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 196 of 277 PageID #:
                                     4945
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 197 of 277 PageID #:
                                     4946
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 198 of 277 PageID #:
                                     4947




                       (;+,%,7A-4
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 199 of 277 PageID #:
                                     4948
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 200 of 277 PageID #:
                                     4949
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 201 of 277 PageID #:
                                     4950
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 202 of 277 PageID #:
                                     4951




                       (;+,%,7A-5
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 203 of 277 PageID #:
                                     4952
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 204 of 277 PageID #:
                                     4953
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 205 of 277 PageID #:
                                     4954
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 206 of 277 PageID #:
                                     4955
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 207 of 277 PageID #:
                                     4956
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 208 of 277 PageID #:
                                     4957




                       (;+,%,7A-6
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 209 of 277 PageID #:
                                     4958
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 210 of 277 PageID #:
                                     4959
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 211 of 277 PageID #:
                                     4960




                       (;+,%,7A-7
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 212 of 277 PageID #:
                                     4961
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 213 of 277 PageID #:
                                     4962




                       (;+,%,7A-8
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 214 of 277 PageID #:
                                     4963
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 215 of 277 PageID #:
                                     4964
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 216 of 277 PageID #:
                                     4965




                       (;+,%,7A-9
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 217 of 277 PageID #:
                                     4966
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 218 of 277 PageID #:
                                     4967
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 219 of 277 PageID #:
                                     4968
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 220 of 277 PageID #:
                                     4969
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 221 of 277 PageID #:
                                     4970
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 222 of 277 PageID #:
                                     4971
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 223 of 277 PageID #:
                                     4972
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 224 of 277 PageID #:
                                     4973




                       (;+,%,7A-10
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 225 of 277 PageID #:
                                     4974
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 226 of 277 PageID #:
                                     4975




                       (;+,%,7A-11
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 227 of 277 PageID #:
                                     4976
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 228 of 277 PageID #:
                                     4977
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 229 of 277 PageID #:
                                     4978




                       (;+,%,7A-12
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 230 of 277 PageID #:
                                     4979
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 231 of 277 PageID #:
                                     4980




                       (;+,%,7A-13
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 232 of 277 PageID #:
                                     4981
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 233 of 277 PageID #:
                                     4982




                       (;+,%,7A-14
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 234 of 277 PageID #:
                                     4983
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 235 of 277 PageID #:
                                     4984




                       (;+,%,7A-15
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 236 of 277 PageID #:
                                     4985
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 237 of 277 PageID #:
                                     4986




                       (;+,%,7A-16
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 238 of 277 PageID #:
                                     4987
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 239 of 277 PageID #:
                                     4988
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 240 of 277 PageID #:
                                     4989




                       (;+,%,7A-17
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 241 of 277 PageID #:
                                     4990
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 242 of 277 PageID #:
                                     4991
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 243 of 277 PageID #:
                                     4992
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 244 of 277 PageID #:
                                     4993
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 245 of 277 PageID #:
                                     4994
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 246 of 277 PageID #:
                                     4995




                       (;+,%,7A-18
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 247 of 277 PageID #:
                                     4996
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 248 of 277 PageID #:
                                     4997
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 249 of 277 PageID #:
                                     4998
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 250 of 277 PageID #:
                                     4999
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 251 of 277 PageID #:
                                     5000
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 252 of 277 PageID #:
                                     5001
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 253 of 277 PageID #:
                                     5002




                       (;+,%,7A-19
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 254 of 277 PageID #:
                                     5003
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 255 of 277 PageID #:
                                     5004
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 256 of 277 PageID #:
                                     5005
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 257 of 277 PageID #:
                                     5006
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 258 of 277 PageID #:
                                     5007
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 259 of 277 PageID #:
                                     5008
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 260 of 277 PageID #:
                                     5009




                       (;+,%,7A-20
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 261 of 277 PageID #:
                                     5010
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 262 of 277 PageID #:
                                     5011
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 263 of 277 PageID #:
                                     5012




                       (;+,%,7A-21
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 264 of 277 PageID #:
                                     5013
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 265 of 277 PageID #:
                                     5014
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 266 of 277 PageID #:
                                     5015
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 267 of 277 PageID #:
                                     5016
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 268 of 277 PageID #:
                                     5017
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 269 of 277 PageID #:
                                     5018
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 270 of 277 PageID #:
                                     5019




                       (;+,%,7A-22
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 271 of 277 PageID #:
                                     5020
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 272 of 277 PageID #:
                                     5021
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 273 of 277 PageID #:
                                     5022
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 274 of 277 PageID #:
                                     5023
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 275 of 277 PageID #:
                                     5024
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 276 of 277 PageID #:
                                     5025
Case 4:18-cv-00442-ALM-CMC Document 100-3 Filed 02/20/20 Page 277 of 277 PageID #:
                                     5026
